 Case: 1:17-md-02804-DAP Doc #: 2744 Filed: 10/07/19 1 of 29. PageID #: 422079




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION
OPIATE LITIGATION

THIS DOCUMENT RELATES TO:                              MDL No. 2804

    The County of Summit, Ohio, et al. v.              Case No. 1:17-md-2804
    Purdue Pharma L.P., et al.,
    Case No. 18-op-45090                               Judge Dan Aaron Polster

    The County of Cuyahoga, Ohio, et al. v.
    Purdue Pharma L.P., et al.,
    Case No. 17-op-45004



                    WALGREENS’ AMENDED TRIAL EXHIBIT LIST

       Defendants Walgreen Co. and Walgreen Eastern Co. (“Walgreens”) hereby submit their

amended trial exhibit list, pursuant to Special Master Cohen’s Order, ECF No. 2695, the Court’s

Civil Jury Trial Order, ECF No. 1598, as amended on July 29, 2019, and the Parties’ Joint Trial

Exhibit Stipulation and Template submitted to the Court on August 19, 2019.

       Walgreens submits this list subject to all of the rights reserved in the Parties’ Joint Trial

Exhibit Stipulation and in the Defendants’ Joint Trial Exhibit List.
 Case: 1:17-md-02804-DAP Doc #: 2744 Filed: 10/07/19 2 of 29. PageID #: 422080



Dated: October 7, 2019                Respectfully submitted,

                                       /s/ Kaspar J. Stoffelmayr
                                       Kaspar J. Stoffelmayr
                                       Brian C. Swanson
                                       Katherine M. Swift
                                       Matthew W. Brewer
                                       BARTLIT BECK LLP
                                       54 West Hubbard Street
                                       Chicago, IL 60654
                                       Phone: (312) 494-4400
                                       Fax: (312) 494-4440
                                       Email: kaspar.stoffelmayr@bartlitbeck.com
                                       Email: brian.swanson@bartlitbeck.com
                                       Email: kate.swift@bartlitbeck.com
                                       Email: matthew.brewer@bartlitbeck.com

                                       Alex J. Harris
                                       BARTLIT BECK LLP
                                       1801 Wewatta Street, 12th Floor
                                       Denver, CO 80202
                                       Phone: (303) 592-3100
                                       Fax: (303) 592-3140
                                       Email: alex.harris@bartlitbeck.com

                                       Counsel for Walgreen Co. and Walgreen
                                       Eastern Co.




                                      2
                                                  Case: 1:17-md-02804-DAP         Doc #: 2744 Filed: 10/07/19 3 of 29. PageID #: 422081
                                                                     In re: National Prescription Opioids Litigation - Walgreens' Trial Exhibit List



                                                                                                                                                                         Admission    Plaintiff   Defendants'                      Not
 Ex. No.     Date                                         Description                                           Beg Bates                     End Bates      901 Stip.     Stip.     Objections   Objections    Offered Admitted Admitted
                        21 CFR 1301.01 - Registration of Manufacturers, Distributors, and Dispensers
WAG-0001    4/24/1971   of Controlled Substances Security Requirements, General Information             WAGMDL_T1_TX00000055          WAGMDL_T1_TX00000055
                        Title 21 CFR Part 1301.72 Physical Security Control for Non-Practitioners;
                        Narcotic Treatment Programs and Compounders for Narcotic Treatment
WAG-0002    9/21/1971   Programs; Storage Areas.                                                        WAGMDL_T1_TX00000056          WAGMDL_T1_TX00000058
WAG-0003   00/00/1982   Dark Paradise: A History of Opiate Addiction in America, David T. Courtwrigh
                        Letter from R. Buzzeo to Walgreen Co. re Proposed System of Detecting and
WAG-0004   12/27/1988   Reporting Excessive Orders                                                      US-DEA-00025683               US-DEA-00025683
                        Chronic Opioid Therapy in Nonmalignant Pain by R. Portenoy, Journal of Pain
                                                                                                        WAGMDL00766273                WAGMDL00766291
WAG-0005   02/00/1990   and Symptom Management
                        DEA Diversion Investigators Manual, FOIA Confidential Treatment Requested       CAH_MDL_PRIORPROD_DE CAH_MDL_PRIORPROD_DE
WAG-0006    5/18/1993   by Cardinal                                                                     A07_01176247-R       A07_01176558-R
                        The need for an open mind about the treatment of chronic nonmalignant pain by
                                                                                                        WAGMDL00766292                WAGMDL00766296
WAG-0007   04/00/1994   M. Reidenberg et al, Clinical Pharmacology & Therapeutics
                        Executive Summary, Institute of Medicine (US) Committee on Federal
WAG-0008   00/00/1995   Regulation of Methadone Treatment by R. Retting et al, National Academies       WAGMDL_T1_TX00000059          WAGMDL_T1_TX00000070
                        State Laws and Regulations, Institute of Medicine (US) Committee to Study
                        Medication Development and Research at the National Institute on Drug Abuse,
                        Development of Medications for the Treatment of Opiate and Cocaine
WAG-0009   00/00/1995   Addictions by C. Fulco et al, National Academies Press                          WAGMDL_T1_TX00000071          WAGMDL_T1_TX00000079
WAG-0010   08/00/1997   DOJ ARCOS Registrant Handbook, Office of Diversion and Control                  WAGMDL_T1_TX00000080          WAGMDL_T1_TX00000270
WAG-0011                Number Not Used
                        Report to the U.S. Attorney General by the Suspicious Orders Task Force and
WAG-0012   02/00/1999   Supplemental Report to the Attorney General
WAG-0013                Number Not Used
WAG-0014   11/27/2000   Form 10-K for the fiscal year ended August 31, 2000, Walgreen Co                WAGMDL_T1_TX00000328          WAGMDL_T1_TX00000344
WAG-0015   01/00/2001   DOJ Chemical Handler's Manual, A Guide to Chemical Control Regulation           WAGMDL00395965                WAGMDL00396033
                        Hearings Before a Subcommittee of the Committee on Appropriations House of
                        Representatives 107th Congress; Subcommittee on the Departments of
                        Commerce, Justice, and State, the Judiciary, and Related Agencies
WAG-0016    5/17/2001   Appropriations for 2002
WAG-0017    7/29/2001   The Alchemy of Oxycontin, The New York Times                                    WAGMDL_T1_TX00000345          WAGMDL_T1_TX00000354
                        OxyContin : Its Use and Abuse, hearing before the Subcommittee on Oversight
                        and Investigations of the Committee on Energy and Commerce, House of
WAG-0018    8/28/2001   Representatives, One Hundred Seventh Congress, First Session
WAG-0019                Number Not Used
WAG-0020                Number Not Used
WAG-0021   00/00/2003   Drug Enforcement Administration History 1999-2003                               WAGMDL_T1_TX00000364          WAGMDL_T1_TX00000391
                        GAO Report to Congressional Requesters - Prescription Drugs, OxyContin
WAG-0022   12/00/2003   Abuse and Diversion and Efforts to Address the Problem
WAG-0023    11/9/2004   Form 10-K for the fiscal year ended August 31, 2004, Walgreen Co                WAGMDL_T1_TX00000392          WAGMDL_T1_TX00000405
WAG-0024   11/30/2004   Controlled Drug Policy                                                          WAGFLDEA00000020              WAGFLDEA00000020
WAG-0025                Number Not Used
                        Federal Register Solicitation on Comments on Dispensing Controlled
WAG-0026    1/18/2005   Substances for Treatment of Pain (Resp't Ex. 002-A)                             WAGMDL00766050                WAGMDL00766051

WAG-0027    2/15/2005 Handling Suspicious Drug Orders                                             WAGFLDEA00001854                    WAGFLDEA00001855
                      Comment of M. Fleming, AAFP to K. Tandy, DEA re Solicitation of Comments
                                                                                                  WAGMDL00766057                      WAGMDL00766058
WAG-0028    2/25/2005 on Dispensing Controlled Substances (Resp't Ex. 002-D)
                      Follow the Pill: Understanding the U.S. Commercial Pharmaceutical Supply
WAG-0029    2/28/2005 Chain, Kaiser Family Foundation                                             WAGMDL_T1_TX00001464                WAGMDL_T1_TX00001497
                      Comment of AMA and ASA, "Solicitation of Comments on Dispensing of
                                                                                                  WAGMDL00766052                      WAGMDL00766053
WAG-0030    3/21/2005 Controlled Substances for the Treatment of Pain" (Resp't Ex. 002-B)
                      Comment of J. Orient, AAPS letter to DEA Deputy Administrator re Docket No.
                                                                                                  WAGMDL00766054                      WAGMDL00766056
WAG-0031    3/21/2005 DEA-261N (Resp't Ex. 002-C)




                                                                                                                            Page 1 of 26
                                                Case: 1:17-md-02804-DAP         Doc #: 2744 Filed: 10/07/19 4 of 29. PageID #: 422082
                                                                   In re: National Prescription Opioids Litigation - Walgreens' Trial Exhibit List



                                                                                                                                                                    Admission    Plaintiff   Defendants'                      Not
 Ex. No.     Date                                         Description                                            Beg Bates              End Bates       901 Stip.     Stip.     Objections   Objections    Offered Admitted Admitted
                        Comments of Washington Legal Foundation to the DEA re Dispensing of Pain
                                                                                                        WAGMDL00766072          WAGMDL00766075
WAG-0032    3/21/2005   Medications (Resp't Ex. 002-F)
WAG-0033    8/12/2005   Email from K. Wright to S. Mays re Internet Pharmacy Presentation               US-DEA-00003880         US-DEA-00003881
                        Memorandum from M. Mapes to J. Rannazzisi re Internet Presentation with
WAG-0034   10/20/2005   McKesson Corp. on September 1, 2005                                             MCKMDL00496859          MCKMDL00496875
                        Federal Register Controlled Substances Proposed Aggregate Production Quotas
                                                                                                        WAGMDL00766076          WAGMDL00766079
WAG-0035   10/21/2005   for 2006 (Resp't Ex. 004)
WAG-0036   10/24/2005   Pharmacies Endorse Crackdown on Fraud, The New York Times                       WAGMDL_T1_TX00001498    WAGMDL_T1_TX00001499
                        Federal Register Controlled Substances Established Initial Aggregate Production
                                                                                                        WAGMDL00766080          WAGMDL00766083
WAG-0037    12/9/2005   Quotas for 2006 (Resp't Ex. 004)
                        DEA Congressional Testimony, M. Braun re Counternarcotics Strategies in Latin
WAG-0038    3/30/2006   America                                                                         WAGMDL_T1_TX00001500    WAGMDL_T1_TX00001505
WAG-0039    5/17/2006   Letter from DOJ R. Corso to Walgreens T. Polarolo re Regulatory Investigation WAGMDL00709510            WAGMDL00709512
                        Letter from R. Corso to T. Polarolo re March 2006 DEA Regulatory
WAG-0040    5/17/2006   Investigation of Walgreens                                                      WAGMDL00753477          WAGMDL00753479
                        Memorandum from T. Polarolo to J. Joseph re DEA Audit Preliminary Response
WAG-0041    5/27/2006   03-06-06                                                                        WAGMDL00709508          WAGMDL00709509
                        Federal Register Controlled Substances Proposed Revised Aggregate Production
                                                                                                        WAGMDL00766084          WAGMDL00766086
WAG-0042     7/5/2006   Quotas for 2006 (Resp't Ex. 004)
                        Letter from D. Pinon to DEA B. Dobric re Walgreens Distribution Center,
WAG-0043    7/28/2006   Perrysburg, Ohio                                                                WAGMDL00387642          WAGMDL00387650
WAG-0044    8/16/2006   Feds bust major heroin ring, Chicago Tribune
                        Federal Register Controlled Substances Proposed Aggregate Production Quotas
                                                                                                        WAGMDL00766091          WAGMDL00766094
WAG-0045    8/29/2006   for 2007 (Resp't Ex. 004)
                        Federal Register Controlled Substances Final Revised Aggregate Production
                                                                                                        WAGMDL00766087          WAGMDL00766090
WAG-0046   10/19/2006   Quotas for 2006 (Resp't Ex. 004)
WAG-0047    11/9/2006   Top stores to close by John Booth, Crain's Cleveland Business
WAG-0048   12/11/2006   Rx Questionable Order Qty, Mt. Vernon Distribution Center                       WAGMDL00757788          WAGMDL00757788
                        Federal Register Controlled Substances Established Initial Aggregate Production
                                                                                                        WAGMDL00766095          WAGMDL00766098
WAG-0049   12/11/2006   Quotas for 2007 (Resp't Ex. 004)
WAG-0050   00/00/2007   Responsible Opioid Prescribing, A Physician's Guide by S. Fishman               WAGMDL00766312          WAGMDL00766329
WAG-0051     2/7/2007   Good Faith Practices and Fraudulent Prescriptions                               WAGMDL00008112          WAGMDL00008113
WAG-0052    3/28/2007   Good Faith Practices and Fraudulent Prescriptions                               WAGMDL00008110          WAGMDL00008111
                        Email from M. Soliva to J. VanOverbake re DEA Suspicious Controlled Drug
WAG-0053     4/3/2007   Report                                                                          WAGMDL00400357          WAGMDL00400357
                        Letter from McKesson Counsel, Hyman, Phelps, & McNamara, P.C., to L.
WAG-0054    4/25/2007   Barber DEA re Order to Show Cause Pending Against McKesson                      MCKMDL00330924          MCKMDL00330930
                        Long-term Use of Controlled-release Oxycodone for Noncancer Pain: Results of
                                                                                                        WAGMDL00766297          WAGMDL00766311
WAG-0055   05/00/2007   a 3-year Registry Study by R. Portenoy et al, Clinical Journal of Pain
                        Federal Register Controlled Substances Proposed Revised Aggregate Production
                                                                                                        WAGMDL00766099          WAGMDL00766102
WAG-0056     5/3/2007   Quotas for 2007 (Resp't Ex. 004)
                        Letter from J. Gilbert, McKesson Counsel, to L. Barber re McKesson's
WAG-0057    6/12/2007   Implementation of Lifestyle Drug Monitoring Program                             MCKMDL00330931          MCKMDL00330964
                        Southwood Pharmaceuticals, Inc. Revocation of Registration, Federal Register
WAG-0058     7/3/2007   Notice                                                                          WAGMDL_T1_TX00001506    WAGMDL_T1_TX00001540
                        Internal Audit Report Memo from L. Dettmer et al to R. Varno et al re DEA
WAG-0059    7/27/2007   Compliance Review - Jupiter Distribution Center                                 WAGMDL00757549          WAGMDL00757568
                        Federal Register Controlled Substances Final Revised Aggregate Production
                                                                                                        WAGMDL00766103          WAGMDL00766106
WAG-0060    8/24/2007   Quotas for 2007 (Resp't Ex. 004)
                        Federal Register Controlled Substances Proposed Aggregate Production Quotas
                                                                                                        WAGMDL00766107          WAGMDL00766110
WAG-0061    8/24/2007   for 2008 (Resp't Ex. 004)
                        Office of Diversion Control website print out, 13th Pharmaceutical Industry     CAH_MDL_PRIORPROD_DE    CAH_MDL_PRIORPROD_DE
WAG-0062    9/11/2007   Conference, Houston Texas, September 11-12, 2007                                A12_00011059            A12_00011063
                        BuzzeoPDMA's 5th Annual Controlled Substance Conference, Cegedim
WAG-0063    11/9/2007   Dendrite Slide Deck                                                             ALLERGAN_MDL_03755273   ALLERGAN_MDL_03755424
WAG-0064    12/3/2007   Walgreen Suspicious Control Drug Orders for Month of 11/2007                    WAGMDL00390035          WAGMDL00390036




                                                                                                                    Page 2 of 26
                                                Case: 1:17-md-02804-DAP         Doc #: 2744 Filed: 10/07/19 5 of 29. PageID #: 422083
                                                                   In re: National Prescription Opioids Litigation - Walgreens' Trial Exhibit List



                                                                                                                                                                  Admission    Plaintiff   Defendants'                      Not
 Ex. No.     Date                                          Description                                        Beg Bates               End Bates       901 Stip.     Stip.     Objections   Objections    Offered Admitted Admitted
                        Federal Register Controlled Substances Established Initial Aggregate Production
                                                                                                        WAGMDL00766111         WAGMDL00766113
WAG-0065   12/27/2007   Quotas for 2008 (Resp't Ex. 004)
WAG-0066   00/00/2008   Drug Enforcement Administration History 2003-2008                               WAGMDL_T1_TX00001541   WAGMDL_T1_TX00001576
WAG-0067                Number Not Used
                        Internal Audit Report Memo from T. Bernett et al to J. Coman et al re DEA
WAG-0068    2/22/2008   Compliance Review - Woodland Distribution Center                                WAGMDL00757511         WAGMDL00757513
WAG-0069    3/26/2008   Email from D. Pinon to L. Sullivan re Suspicious Order Reporting                WAGMDL00387651         WAGMDL00387652
WAG-0070    4/30/2008   Walgreens Records Retention Schedule                                            WAGMDL00286244         WAGMDL00286424
WAG-0071                Number Not Used
                        Memo from W. Bancroft and T. Morris to S. Bamberg re DEA Suspicious Order
WAG-0072    6/23/2008   Reporting                                                                       WAGMDL00624503         WAGMDL00624509
WAG-0073                Number Not Used
                        Federal Register Controlled Substances Proposed Revised Aggregate Production
                                                                                                        WAGMDL00766114         WAGMDL00766116
WAG-0074     7/1/2008   Quotas for 2008 (Resp't Ex. 004)
                        Internal Audit Report Memo from T. Bernett et al to C. Johnson et al re DEA
WAG-0075    7/28/2008   Compliance - Mt. Vernon Distribution Center                                     WAGMDL00757569         WAGMDL00757570
WAG-0076    10/6/2008   Walgreen Suspicious Control Drug Orders for Month of 09/2008                    WAGMDL00390720         WAGMDL00390721
WAG-0077    10/6/2008   Walgreen Suspicious Control Drug Orders for Month of 09/2008                    WAGMDL00390757         WAGMDL00390758
WAG-0078   10/17/2008   Letter from W. Goggin to J. Gray re Controlled Substances Ac                    WAGMDL00673706         WAGMDL00673722
                        Federal Register Controlled Substances Proposed Aggregate Production Quotas
                                                                                                        WAGMDL00766121         WAGMDL00766124
WAG-0079    11/7/2008   for 2009 (Resp't Ex. 004)
                        Federal Register Controlled Substances Final Revised Aggregate Production
                                                                                                        WAGMDL00766117         WAGMDL00766120
WAG-0080   11/12/2008   Quotas for 2008 (Resp't Ex. 004)
                        Internal Audit Report Memo from L. Dettmer et al to S. Kneller et al re DEA
WAG-0081   12/22/2008   Compliance - Perrysburg Distribution Center                                     WAGMDL00757193         WAGMDL00757211
                        Federal Register Controlled Substances Established Initial Aggregate Production
                                                                                                        WAGMDL00766125         WAGMDL00766129
WAG-0082   12/29/2008   Quotas for 2009 (Resp't Ex. 004)
WAG-0083                Number Not Used
WAG-0084                Number Not Used
WAG-0085   00/00/2009   FY 2009 Performance Budget, DEA Congressional Budget Submission                 WAGMDL_T1_TX00002481   WAGMDL_T1_TX00002628
WAG-0086   02/00/2009   Walgreens Controlled Substance Threshold Requirements Documen                   WAGMDL00491896         WAGMDL00491912
WAG-0087   02/00/2009   Walgreens Controlled Substance Threshold Requirements Documen                   WAGMDL00492132         WAGMDL00492149
WAG-0088   02/00/2009   Walgreens Controlled Substance Threshold Requirements Document                  WAGMDL00492626         WAGMDL00492639
WAG-0089   02/00/2009   Intercepted/Suspicious Orders                                                   WAGMDL00658202         WAGMDL00658216
                        Clinical Guidelines for the Use of Chronic Opioid Therapy in Chronic
                                                                                                        WAGMDL00766635         WAGMDL00766674
WAG-0090   02/00/2009   Noncancer Pain by R. Chou et al, The Journal of Pain
                                                                                                WAGMDL00325368;                WAGMDL00325368;
WAG-0091    3/27/2009 Email from J. Lalich to T. Morris re Revised Suspicious Order Document    WAGMDL00325374                 WAGMDL00325378
                      Federal Register Controlled Substances Proposed Aggregate Production Quotas
                                                                                                   WAGMDL00766139              WAGMDL00766142
WAG-0092    5/21/2009 for 2009 (Resp't Ex. 004)
WAG-0093     6/1/2009 P09002 Threshold Controlled Substance Macro Design                           WAGMDL00491961              WAGMDL00491966
WAG-0094     6/3/2009 P09002 Threshold Controlled Substance Ordering Driver Program                WAGMDL00491998              WAGMDL00492000
WAG-0095    6/25/2009 Letter from R. Corso to Kneller re DEA On-Site Investigation                 WAGMDL00493683              WAGMDL00493687
WAG-0096     7/2/2009 A History of Vicodin, New York Magazine                                      WAGMDL_T1_TX00002629        WAGMDL_T1_TX00002631
WAG-0097     7/6/2009 Walgreen Suspicious Control Drug Orders for Month of 06/2009                 WAGMDL00392428              WAGMDL00392429
                      Federal Register Controlled Substances Proposed Revised Aggregate Production
                                                                                                   WAGMDL00766130              WAGMDL00766134
WAG-0098    7/23/2009 Quotas for 2009 (Resp't Ex. 004)
WAG-0099    7/28/2009 Akron Police Department Incident Report re D. Richards and T. Ward           AKRON_001158027             AKRON_001158028
WAG-0100    7/28/2009 Akron Police Department Report of Investigation re T. Ward and D. Richards AKRON_001225698               AKRON_001225702
WAG-0101    7/28/2009 Letter from S. Kneller to R. Corso re June 25, 2009 Correspondence           WAGMDL00493688              WAGMDL00493691
WAG-0102    8/21/2009 Martin B Threshold Violations                                                WAGMDL00674560              WAGMDL00674560
WAG-0103    8/25/2009 MartinB Order Item Detail                                                    WAGMDL00674550              WAGMDL00674550
WAG-0104    8/25/2009 Order Item Detail Reports                                                    WAGMDL00674550              WAGMDL00674623
WAG-0105    8/25/2009 Martin B Order Item Detail                                                   WAGMDL00674550              WAGMDL00674550
WAG-0106    8/25/2009 Martin B Order Item Detail                                                   WAGMDL00674551              WAGMDL00674551
WAG-0107    8/25/2009 Corpsup Weekly Item Movement Detail                                          WAGMDL00674552              WAGMDL00674552




                                                                                                                     Page 3 of 26
                                                 Case: 1:17-md-02804-DAP         Doc #: 2744 Filed: 10/07/19 6 of 29. PageID #: 422084
                                                                    In re: National Prescription Opioids Litigation - Walgreens' Trial Exhibit List



                                                                                                                                                                        Admission    Plaintiff   Defendants'                      Not
 Ex. No.     Date                                      Description                                       Beg Bates                        End Bates         901 Stip.     Stip.     Objections   Objections    Offered Admitted Admitted
WAG-0108    8/25/2009   Martin B Order Item Detail                                                 WAGMDL00674553                   WAGMDL00674553
WAG-0109    8/25/2009   Corpsup Weekly Item Movement Detail                                        WAGMDL00674554                   WAGMDL00674554
WAG-0110    8/25/2009   Martin B Order Item Detail                                                 WAGMDL00674555                   WAGMDL00674555
WAG-0111    8/25/2009   Corpsup Weekly Item Movement Detail                                        WAGMDL00674556                   WAGMDL00674556
WAG-0112    8/25/2009   Martin B Order Item Detail                                                 WAGMDL00674557                   WAGMDL00674557
WAG-0113    8/25/2009   Martin B Order Item Detail                                                 WAGMDL00674558                   WAGMDL00674558
WAG-0114    8/25/2009   Corpsup Weekly Item Movement Detail                                        WAGMDL00674559                   WAGMDL00674559
WAG-0115    8/25/2009   Corpsup Weekly Item Movement Detail                                        WAGMDL00674561                   WAGMDL00674561
WAG-0116    8/25/2009   Corpsup Weekly Item Movement Detail                                        WAGMDL00674622                   WAGMDL00674622
WAG-0117    8/25/2009   Martin B Threshold Violations                                              WAGMDL00674623                   WAGMDL00674623
WAG-0118    8/26/2009   Project Request Estimate                                                   WAGMDL00492067                   WAGMDL00492069
WAG-0119    8/28/2009   Memo from B. Martin re Suspicious Ordering Pilot                           WAGMDL00658227                   WAGMDL00658227
WAG-0120    8/28/2009   Email from M. Bleser to D. Murray et al re November 8th DEA Meeting at     WAGMDL00658246                   WAGMDL00658248
WAG-0121    9/23/2009   Martin B Threshold Violations                                              WAGMDL00674619                   WAGMDL00674619
WAG-0122    9/23/2009   Martin B Threshold Violations                                              WAGMDL00674620                   WAGMDL00674620
WAG-0123    9/23/2009   Martin B Threshold Violations                                              WAGMDL00674621                   WAGMDL00674621
WAG-0124    9/25/2009   P09002 Threshold Controlled Substance Macro Design II                      WAGMDL00492038                   WAGMDL00492043
WAG-0125    10/1/2009   Project Request Estimate                                                   WAGMDL00492070                   WAGMDL00492072
                        Walgreens Controlled Substance Threshold Requirements Document - Project
                                                                                                         WAGMDL00491878             WAGMDL00491895
WAG-0126    10/2/2009   P09002
                        Federal Register Controlled Substances Final Revised Aggregate Production
                                                                                                         WAGMDL00766135             WAGMDL00766138
WAG-0127   10/21/2009   Quotas for 2009 (Resp't Ex. 004)
                        Federal Register Controlled Substances Established Initial Aggregate Production
                                                                                                         WAGMDL00766143             WAGMDL00766146
WAG-0128   10/21/2009   Quotas for 2010 (Resp't Ex. 004)
                        Prescription Drug Abuse & Diversion: Role of the Pain Clinic by K. Rigg et al, J
WAG-0129   00/00/2010   Drug Issues
                        M. Ranick letter to DEA Miami Field Division re Walgreens Jupiter Distribution
                                                                                                         WAGMDL00655723             WAGMDL00655738
WAG-0130     1/5/2010   Center (Resp't Ex. 259-E)
WAG-0131    1/20/2010   P09002 Intercept Suspicious Orders Micro Design - ORPB305                        WAGMDL00492076             WAGMDL00492081
WAG-0132    2/17/2010   Ranick Threshold Violations Detail                                               WAGMDL00674576             WAGMDL00674594
WAG-0133    2/17/2010   Ranick Threshold Violations Detail                                               WAGMDL00674595             WAGMDL00674614
WAG-0134     3/1/2010   Walgreen Suspicious Control Drug Orders for Month of 02/2010                     WAGMDL00393114             WAGMDL00393115
WAG-0135     3/9/2010   DEA Phase II Project Implementation Plan                                         WAGMDL00492130             WAGMDL00492131
WAG-0136    3/11/2010   LOSSPRV Weekly Item Movement                                                     WAGMDL00674615             WAGMDL00674616
WAG-0137    3/11/2010   Ranick Order Item Detail                                                         WAGMDL00674617             WAGMDL00674618
                        VA/DoD Clinical Practice Guideline for Management of Opioid Therapy for
                                                                                                         WAGMDL00766675             WAGMDL00766833
WAG-0138   05/00/2010   Chronic Pain
WAG-0139    5/25/2010   Tolerance Limit Calculations                                                     WAGMDL00128847             WAGMDL00128850
WAG-0140                Number Not Used
WAG-0141    5/25/2010   Walgreens Ordering Frequency Calculations                                        WAGMDL00491851             WAGMDL00491853
WAG-0142     6/7/2010   Walgreen Suspicious Control Drug Orders for Month of 05/2010                     WAGMDL00393581             WAGMDL00393582
                        Federal Register Controlled Substances Proposed Revised Aggregate Production
                                                                                                         WAGMDL00766147             WAGMDL00766150
WAG-0143    6/23/2010   Quotas for 2010 (Resp't Ex. 004)
WAG-0144     7/6/2010   Walgreen Suspicious Control Drug Orders for Month of 06/2010                     WAGMDL00393621             WAGMDL00393623

WAG-0145    7/10/2010 Email from S. Wedekind to A. Parlato re Oxycodone 30 mg                      WAGFLDEA00000459                 WAGFLDEA00000460

WAG-0146    7/19/2010 Email from Pharmacy Manager 11423 to District247rx re Forgery                WAGFLDEA00000360                 WAGFLDEA00000360
WAG-0147    7/27/2010 J. Wright email to T. Gubbins re Handling Pain Management RX                 WAGFLDEA00000659                 WAGFLDEA00000660
WAG-0148     8/2/2010 T. Gubbins email to Market3RXSupv, Market28RXSupv re Oxycodone Sales         WAGFLDEA00000812                 WAGFLDEA00000823
WAG-0149     8/6/2010 S. Raval email to District 109RX re RXM Meeting Oxycodone                    WAGFLDEA00000363                 WAGFLDEA00000364
WAG-0150    8/18/2010 Ranick Order Item Detail                                                     WAGMDL00674562                   WAGMDL00674575
WAG-0151    8/27/2010 Email from N. Rebeco to N. Baran et al re Oxycodone Orders                   ALLERGAN_MDL_02879229            ALLERGAN_MDL_02879230
                      R. Lemke email to District114Stores@Walgreens re District Notes and Focus
                                                                                                   WAGFLDEA00000828                 WAGFLDEA00000828
WAG-0152    8/28/2010 Points
WAG-0153     9/8/2010 Email from B. Martin to D. Coughlin re Mt. Vernon DEA Audit                  WAGMDL00387641                   WAGMDL00387641




                                                                                                                          Page 4 of 26
                                                Case: 1:17-md-02804-DAP         Doc #: 2744 Filed: 10/07/19 7 of 29. PageID #: 422085
                                                                   In re: National Prescription Opioids Litigation - Walgreens' Trial Exhibit List



                                                                                                                                                                 Admission    Plaintiff   Defendants'                      Not
 Ex. No.     Date                                      Description                                           Beg Bates              End Bates        901 Stip.     Stip.     Objections   Objections    Offered Admitted Admitted
WAG-0154    9/14/2010 S. Raval email to District 109RX re Two Minute Oxy-Refusal Consul               WAGFLDEA00000368        WAGFLDEA00000369
                      Federal Register Controlled Substances Final Revised Aggregate Production
                                                                                                      WAGMDL00766151          WAGMDL00766154
WAG-0155    9/14/2010 Quotas for 2010 (Resp't Ex. 004)
                      Federal Register Controlled Substances Final Revised Aggregate Production
                                                                                                      WAGMDL00766155          WAGMDL00766158
WAG-0156    9/15/2010 Quotas for 2011 (Resp't Ex. 004)
                      Federal Register Controlled Substances Established Initial Aggregate Production
                                                                                                      WAGMDL00766159          WAGMDL00766162
WAG-0157   10/20/2010 Quotas for 2011 (Resp't Ex. 004)
                      Email from E. Svihra to K. Amos et al re Margate, FL Schedule II Limitations
WAG-0158   10/21/2010 (Svihra)                                                                        WAGFLDEA00000829        WAGFLDEA00000832
                      Email from K. Amos to D. Lemmons et al re Margate, FL Schedule II
WAG-0159    11/1/2010 Limitations (Lemmons)                                                           WAGFLDEA00000833        WAGFLDEA00000841
WAG-0160    12/6/2010 Walgreen Suspicious Control Drug Orders for Month of 11/2010                    WAGMDL00394459          WAGMDL00394460
WAG-0161   12/16/2010 S. Vazquez email to District21RX re Schedule II Controlled Substances           WAGFLDEA00000435        WAGFLDEA00000435
WAG-0162   12/28/2010 Akron Police Department Report of Investigation re L. Lee                       AKRON_001227427         AKRON_001227430
WAG-0163              Number Not Used
WAG-0164   00/00/2011 Store 3099 - Refusals to Fill                                                   WAGMDL00767135          WAGMDL00768833

WAG-0165    1/10/2011 Email from B. Martin to K. Atwell re High Quality Stores 682971              WAGFLDEA00000846           WAGFLDEA00000851

WAG-0166    1/11/2011 Email from B. Martin to K. Atwell re High Quality Stores 682971              WAGFLDEA00000852           WAGFLDEA00000862

WAG-0167    1/17/2011 Email from D. Lemmons to K. Amos et al re CII Fills-Ft. Pierce               WAGFLDEA00000863           WAGFLDEA00000864
WAG-0168    1/28/2011 Email from E. Svihra to D. Lemmons et al re Rx Numbers - Oviedo FL (Svihra   WAGFLDEA00000885           WAGFLDEA00000886
WAG-0169     2/6/2011 Email from C. Dymon to T. Polster et al re Order Inquiry - Store 11600       WAGMDL00096071             WAGMDL00096074
WAG-0170     2/7/2011 Email from E. Svihra to M. Ranick re Stop SORs                               WAGMDL00387624             WAGMDL00387624
WAG-0171     2/9/2011 Email from E. Svihra to E. Stahmann re Oviedo FL (Stahmann)                  WAGFLDEA00000887           WAGFLDEA00000889
WAG-0172    2/11/2011 Email from E. Stahmann to E. Lanzetti et al re Oviedo FL                     WAGFLDEA00000890           WAGFLDEA00000890
WAG-0173    2/23/2011 Good Faith Practices and Fraudulent Prescriptions, Redline against 3/23/07   WAGMDL00767015             WAGMDL00767019
WAG-0174     3/2/2011 Guide re Refilling Prescriptions                                             WAGFLDEA00000271           WAGFLDEA00000271
WAG-0175     3/2/2011 B. Wheeldon email to S. Corley re 3099 Oxycodone Issue                       WAGFLDEA00000902           WAGFLDEA00000903
WAG-0176     3/4/2011 B. Martin email to K. Atwell re INC000002834005                              WAGFLDEA00000908           WAGFLDEA00000911
WAG-0177     3/9/2011 Action Plan to Reduce CII Dispensing re Store 1412                           WAGFLDEA00000912           WAGFLDEA00000912
WAG-0178    3/25/2011 Email from B. Wheeldon to T. Gubbins et al re CII Prescriptions              WAGFLDEA00000999           WAGFLDEA00001006
WAG-0179    3/25/2011 B. Wheeldon email to T. Gubbins re Pharmacist Best Prices                    WAGFLDEA00000661           WAGFLDEA00000693
WAG-0180    3/25/2011 B. Wheeldon email to E. Svihra re Best Practices Conf Cal                    WAGFLDEA00000988           WAGFLDEA00000988
WAG-0181    3/28/2011 B. Wheeldon email to D. Lemmons re Store 3099                                WAGFLDEA00001009           WAGFLDEA00001010
WAG-0182              Number Not Used
                      Suggested Questions a Distributor Should Ask Prior to Shipping Controlled
WAG-0183    4/12/2011 Substances                                                                   WAGMDL00387638             WAGMDL00387640
                      Suggested Questions a Distributor Should Ask Prior to Shipping Controlled
WAG-0184    4/12/2011 Substances                                                                   WAGMDL00387638             WAGMDL00387640

WAG-0185    4/29/2011 Email from Pharmacy Manager 04402 to S. Vazquez re Oxycodone                   WAGFLDEA00000438         WAGFLDEA00000438
                      The prescription drug epidemic in the United States: A perfect storm, Carlisle
WAG-0186   05/00/2011 Maxwell, Drug & Alcohol Review                                                 WAGMDL_T1_TX00002652     WAGMDL_T1_TX00002658
                      Definitions related to the use of pharmaceutical opioids: Extramedical use,
                      diversion, non-adherence and aberrant medication-related behaviours, B. Larance
WAG-0187   05/00/2011 et al., Drug & Alcohol Review                                                  WAGMDL_T1_TX00002659     WAGMDL_T1_TX00002668

WAG-0188     5/6/2011 Walgreens Pharmacy and Health Care Code of Conduct and General Training      WAGFLDEA00000127           WAGFLDEA00000130
WAG-0189    5/11/2011 Email from M. Gill to T. Trumbull et al re VAWD Question                     WAGMDL00751821             WAGMDL00751823
WAG-0190              Number Not Used
                      Claimant's Request for Production of Documents to Plaintiff, Supplemental
WAG-0191    5/16/2011 Response to Request No. 9                                                    HDS_MDL_00002032           HDS_MDL_00002045
WAG-0192    5/17/2011 B. Martin email to K. Atwell re CII Order                                    WAGFLDEA00001060           WAGFLDEA00001076




                                                                                                                    Page 5 of 26
                                                Case: 1:17-md-02804-DAP         Doc #: 2744 Filed: 10/07/19 8 of 29. PageID #: 422086
                                                                   In re: National Prescription Opioids Litigation - Walgreens' Trial Exhibit List



                                                                                                                                                                 Admission    Plaintiff   Defendants'                      Not
 Ex. No.     Date                                        Description                                           Beg Bates              End Bates      901 Stip.     Stip.     Objections   Objections    Offered Admitted Admitted
                        Statement for the Record of M. Leonhart re Responding to the Prescription Drug
WAG-0193    5/24/2011   Epidemic: Strategies for Reducing Abuse, Misuse, Diversion, and Fraud          WAGMDL_T1_TX00002669   WAGMDL_T1_TX00002681
                        Email from G. Couffer to Market6LPS et al re Su Florida June Focus on
WAG-0194    5/31/2011   Compliance - Filing Pain Management Prescriptions (Florida Markets Only)       DOJ 0017111            DOJ 0017116
                        G. Couffen email to Market6LPS, Market28LPS, Market3LPS re Florida June
                                                                                                       WAGFLDEA00001704       WAGFLDEA00001709
WAG-0195    5/31/2011   Focus on Compliance
WAG-0196    6/14/2011   W. Rohn email to District 12RX, District 112MGR re Roxy tricks                 WAGFLDEA00000374       WAGFLDEA00000375
WAG-0197                Number Not Used
WAG-0198    6/20/2011   Controlled Substance Prescriptions & Good Faith Dispensing Policy              WAGMDL00767020         WAGMDL00767021
WAG-0199                Number Not Used
WAG-0200     7/1/2011   Email from D. Lemmons to D. Pinon et al re Florida HB 7095 - July 1, 2011      WAGFLDEA00001081       WAGFLDEA00001086
WAG-0201     7/5/2011   Walgreen Suspicious Control Drug Orders for Month of 06/2011                   WAGMDL00395016         WAGMDL00395017
WAG-0202     7/5/2011   Walgreen Suspicious Control Drug Orders for Month of 06/2011                   WAGMDL00395106         WAGMDL00395107
WAG-0203     7/5/2011   Walgreen Suspicious Control Drug Orders for Month of 06/2011                   WAGMDL00395124         WAGMDL00395125
WAG-0204    7/11/2011   Email from E. Svihra to K. Amos re Florida Focus on Compliance - Long          WAGFLDEA00001141       WAGFLDEA00001144
WAG-0205    7/17/2011   Controlled Substance Prescriptions & Good Faith Dispensing Policy              WAGMDL00008102         WAGMDL00008103
WAG-0206                Number Not Used
                        RX Mail email to All Pharmacies re Controlled Substance Prescriptions and
                                                                                                       WAGFLDEA00000388       WAGFLDEA00000388
WAG-0207    7/18/2011   Good Faith Dispensing Policy Update

WAG-0208    7/20/2011 Email from D. Lemmons to E. Lanzetti et al re Florida Focus on Compliance  WAGFLDEA00000696             WAGFLDEA00000740
WAG-0209    7/20/2011 T. Isbon email to District100RX, 100MGR, 100Stores re Oxycodone Dispensing WAGFLDEA00001154             WAGFLDEA00001155
WAG-0210    7/20/2011 E. Svihra email to E. Lanzetti re The Uniqueness of Florida                WAGFLDEA00001158             WAGFLDEA00001159
WAG-0211    8/10/2011 Email from A. Spiehs to B. Wheeldon re Medicaid Fraud - Please Read        WAGFLDEA00001160             WAGFLDEA00001160
                      The DEA Opines on Corresponding Responsibility of Pharmacists, Pharmacy
                                                                                                 WAGMDL00766972               WAGMDL00766988
WAG-0212    8/17/2011 Jurisprudence
WAG-0213    8/23/2011 A. Moothedan memo to S. Corley re District 227 Oxycodone Action Plan       WAGFLDEA00001174             WAGFLDEA00001175
WAG-0214    8/24/2011 A. Spiehs email to B. Wheeldon re Customer Confrontation with Employee     WAGFLDEA00001176             WAGFLDEA00001176

WAG-0215    8/26/2011 Email from Pharmacy Manager 05857 to A. Spiehs re Oxy                         WAGFLDEA00000443          WAGFLDEA00000443
WAG-0216    8/26/2011 A. Moothedan email to B. Wheeldon re 5857 Oxy Threat                          WAGFLDEA00001209          WAGFLDEA00001209
                      M. Rakauskas email to M. Rakauskas re Controlled Substance Best Practices
                                                                                                    WAGFLDEA00000396          WAGFLDEA00000397
WAG-0217     9/7/2011 Update
                      Federal Register Controlled Substances Proposed Aggregate Production Quotas
                                                                                                    WAGMDL00766163            WAGMDL00766167
WAG-0218    9/14/2011 for 2011 (Resp't Ex. 004)
                      Email from Pharmacy Manager 12885 to J. Donovan et al re Question/Advice -
WAG-0219    9/18/2011 Sorry Long Read                                                               WAGFLDEA00000401          WAGFLDEA00000401
                      CII-CV Controlled Substances Mini Audit for Jupiter DC, Audit Period June 11 -
WAG-0220    9/21/2011 Aug 11                                                                        WAGFLDEA00001796          WAGFLDEA00001811
WAG-0221    9/23/2011 DEA Suspicious Order - Phase III                                              WAGMDL00492378            WAGMDL00492380
WAG-0222    9/28/2011 M. McLaughlin email to Pharmacy Manager 02941 re Oxycodone                    WAGFLDEA00000416          WAGFLDEA00000416
WAG-0223    9/30/2011 Guide re Accepting and Filling New Prescriptions Policy                       WAGFLDEA00000045          WAGFLDEA00000046
WAG-0224    10/8/2011 K. Kratofil email to District119RX re Oxy Scripts and Referrals               WAGFLDEA00000465          WAGFLDEA00000465
WAG-0225   10/13/2011 Store Manager 03099 email to K. Kratofil re Dr. Yankopolis                    WAGFLDEA00000466          WAGFLDEA00000466
                      Email from G. Lehoczky to Market6Rx et al re Market Action Plan/Guidelines
WAG-0226   10/18/2011 for CII Dispensing                                                            WAGFLDEA00000741          WAGFLDEA00000762
WAG-0227              Number Not Used
                      Federal Register Controlled Substances Proposed Aggregate Production Quotas
                                                                                                    WAGMDL00766172            WAGMDL00766175
WAG-0228   10/21/2011 for 2012 (Resp't Ex. 004)
WAG-0229   10/25/2011 H. Morrow email to B. Wheeldon re DEA Red Flags                               WAGFLDEA00001219          WAGFLDEA00001220
                      H. Morrow email to B. Wheeldon re Save the date MGR RXM Mtg with the
                                                                                                    WAGFLDEA00001221          WAGFLDEA00001221
WAG-0230   10/25/2011 DEA Dec 7, 2011
WAG-0231   10/28/2011 R. Espino email to B. Wheeldon re Police Security                             WAGFLDEA00000449          WAGFLDEA00000449
                      Letter from Maddox Horne Law Firm, PLLC to Walgreens re Dr. Raymond
                                                                                                    WAGMDL00768918            WAGMDL00768918
WAG-0232   10/31/2011 Failer - Refusal to Fill




                                                                                                                    Page 6 of 26
                                                 Case: 1:17-md-02804-DAP         Doc #: 2744 Filed: 10/07/19 9 of 29. PageID #: 422087
                                                                    In re: National Prescription Opioids Litigation - Walgreens' Trial Exhibit List



                                                                                                                                                                      Admission    Plaintiff   Defendants'                      Not
 Ex. No.     Date                                     Description                                       Beg Bates                         End Bates       901 Stip.     Stip.     Objections   Objections    Offered Admitted Admitted
                      Health Care Guideline: Assessment and Management of Chronic Pain, Institute
WAG-0233   11/00/2011 for Clinical Systems Improvement                                            WAGMDL00766834                   WAGMDL00766946
                      Update on Federal Controlled Substance Dispensing Responsibilities by D.
                                                                                                  WAGMDL00766989                   WAGMDL00767008
WAG-0234    11/1/2011 Brushwood, Power-Pak C.E.

WAG-0235    11/4/2011 Control Substances and Good Faith Dispensing, Walgreens Policy               WAGFLDEA00000471                WAGFLDEA00000475
                      K. Kratofil email to Mgr. 06775 re Control Substance Powerpoint from
                                                                                                   WAGFLDEA00000477                WAGFLDEA00000507
WAG-0236    11/4/2011 Wednesday
WAG-0237              Number Not Used
WAG-0238    11/8/2011 Controlled Substance Prescriptions & Good Faith Dispensing Policy            WAGMDL00008100                  WAGMDL00008101
                      Controlled Substance Prescriptions & Good Faith Dispensing Policy, Redline
                                                                                                   WAGMDL00767031                  WAGMDL00767033
WAG-0239    11/8/2011 against 7/17/11

WAG-0240   11/18/2011   Email from D. Healy to T. Fernandez re Dr. Stark Meeting                            WAGFLDEA00000763       WAGFLDEA00000765
WAG-0241   11/30/2011   E. Svihra email to B. Wheeldon re Patients' Notice for Pain Managemen               WAGFLDEA00001274       WAGFLDEA00001276
WAG-0242    12/2/2011   T. Gubbins email to Market3RXSupv re Background to share with stores on CII WAGFLDEA00000426               WAGFLDEA00000427
WAG-0243    12/3/2011   R. Espino email to B. Wheeldon re Urgent Do not Fax the DEA                         WAGFLDEA00001280       WAGFLDEA00001281
                        Email from K. Kratofil to B. Wheeldon et al re Possible Media Attention from
WAG-0244    12/5/2011   CVS AIWs                                                                            WAGFLDEA00001282       WAGFLDEA00001287
WAG-0245    12/5/2011   Walgreen Suspicious Control Drug Orders for Month of 11/2011                        WAGMDL00395713         WAGMDL00395714
WAG-0246    12/5/2011   Walgreen Suspicious Control Drug Orders for Month of 11/2011                        WAGMDL00395729         WAGMDL00395730
WAG-0247    12/5/2011   Walgreen Suspicious Control Drug Orders for Month of 11/2011                        WAGMDL00395745         WAGMDL00395746
WAG-0248    12/7/2011   Email from G. Lehoczky to E. Forbes et al re Oxy Percen                             WAGFLDEA00001288       WAGFLDEA00001327
WAG-0249    12/7/2011   Email from K. Kratofil to D. Pinon re Meeting Questions/MISC                        WAGFLDEA00001331       WAGFLDEA00001332
                        Control Drug Shipments by Item Report and CII-CV Controlled Substances Mini
WAG-0250    12/7/2011   Audit for Jupiter DC, Audit Period Sep 11 - Nov 11                                  WAGFLDEA00001812       WAGFLDEA00001829
                        Federal Register Controlled Substances Final Adjusted Aggregate Production
                                                                                                            WAGMDL00766168         WAGMDL00766171
WAG-0251    12/9/2011   Quotas for 2011 (Resp't Ex. 004)
WAG-0252   12/15/2011   B. Wheeldon email to T. Gubbins re Fear over Oxycodone                              WAGFLDEA00001333       WAGFLDEA00001333
                        Federal Register Controlled Substances Established Aggregate Production
                                                                                                            WAGMDL00766176         WAGMDL00766179
WAG-0253   12/15/2011   Quotas for 2012 (Resp't Ex. 004)
                        Letter from B. Newman to K. Kratofil re Lee County Medical Solutions, Inc. -
                                                                                                            WAGMDL00768916         WAGMDL00768917
WAG-0254   12/15/2011   Refusal to Fill
WAG-0255   12/17/2011   K. Kratofil email to T. Gubbins re Refusal to Fill Verbiage                         WAGFLDEA00001337       WAGFLDEA00001338
WAG-0256   00/00/2012   Collection of Emails re Controlled Substance Orders                                 WAGMDL00757172         WAGMDL00757187
WAG-0257   00/00/2012   DEA FY 2012 Performance Budget Congressional Submission
                        Navigating the Management of Chronic Pain: A Pharmacist's Guide by K
                                                                                                            WAGMDL00766955         WAGMDL00766971
WAG-0258   00/00/2012   Jackson et al, Power-Pak C.E.
WAG-0259   00/00/2012   Sample of Suspicious Orders                                                         WAGMDL00767044         WAGMDL00767067
                        Chart re Number of FL DEA Notification Webforms Submitted Aug. 2012 and
                                                                                                            WAGMDL00767068         WAGMDL00767134
WAG-0260   00/00/2012   Sept. 2012
WAG-0261   01/00/2012   DEA Update Powerpoint                                                               WAGMDL00707642         WAGMDL00707653
                        Letter from K. Myrick to R. Giacalone, Cardinal Health re FOI/PA Request re
WAG-0262    1/16/2012   Diversion Investigators Manual                                                      CAH_MDL2804_02203353   CAH_MDL2804_02203357
WAG-0263    1/18/2012   Email from M. Rakauskas to A. Hoheisel re Controlled Substance Guideline            WAGFLDEA00001348       WAGFLDEA00001348
WAG-0264    1/18/2013   Email from C. Dymon to P. Daugherty re SOM Process Flow Documen                     WAGMDL00237698         WAGMDL00237702
                        In re Walgreen Co. - Respondents' Consolidated Prehearing Statement in the
WAG-0265    1/18/2013   Pharmacy Matters (USDOJ-DEA)                                                        WAGMDL_T1_TX00002682   WAGMDL_T1_TX00002732
                        K. Kratofil email to District119RX, District119MGR re New Fax Number for
                                                                                                            WAGFLDEA00000516       WAGFLDEA00000516
WAG-0266    1/22/2012   the DEA
WAG-0267    1/24/2012   E. Svihra email to D. Lemmons re Florida Pain Medications                           WAGFLDEA00001375       WAGFLDEA00001378
WAG-0268    1/24/2012   B. Wheeldon email to T. Gubbins re Florida Pain Medications                         WAGFLDEA00001390       WAGFLDEA00001393
WAG-0269    1/26/2012   E. Lanzetti email to E. Svihra re Customers using intimidation to get scripts filledWAGFLDEA00001403       WAGFLDEA00001411
                        Florida Law Enforcement Prescription Drug Efforts Produce Positive Results,
                                                                                                            WAGMDL00766622         WAGMDL00766623
WAG-0270    1/30/2012   Purchases of Oxycodone Decline, DEA Press Release
WAG-0271     2/6/2012   Walgreen Suspicious Control Drug Orders for Month of 01/2012                        WAGMDL00395803         WAGMDL00395804




                                                                                                                         Page 7 of 26
                                               Case: 1:17-md-02804-DAP        Doc #: 2744 Filed: 10/07/19 10 of 29. PageID #: 422088
                                                                  In re: National Prescription Opioids Litigation - Walgreens' Trial Exhibit List



                                                                                                                                                                  Admission    Plaintiff   Defendants'                      Not
 Ex. No.    Date                                        Description                                      Beg Bates                   End Bates        901 Stip.     Stip.     Objections   Objections    Offered Admitted Admitted
WAG-0272    2/8/2012   Email from B. Martin to D. Murray re Suspicious Order Monitoring Process    WAGMDL00325129              WAGMDL00325130
WAG-0273    2/8/2012   Suspicious Order Monitoring Process                                         WAGMDL00325128              WAGMDL00325128
WAG-0274   2/13/2012   Walgreens Tolerance Limit Calculation                                       WAGMDL00492393              WAGMDL00492396
WAG-0275   2/20/2012   Controlled Substance Monitoring Business Requirements                       WAGMDL00108983              WAGMDL00109002
                       Email from L. Merten to E. Svihra et al re EJS Reply: Florida Controlled
WAG-0276   2/22/2012   Substances                                                                  WAGFLDEA00001498            WAGFLDEA00001505
WAG-0277   2/23/2012   Email from E. Forbes to B. Smith et al re Florida - Controlled Substances   WAGFLDEA00001511            WAGFLDEA00001513
WAG-0278    2/5/2012   M. Hutchens email to M. Polzin re Two CVS Pharmacies Raided in DEA pill     WAGFLDEA00001425            WAGFLDEA00001427
WAG-0279   2/26/2012   Email from D. Lemmons to E. Svihra et al re C2                              WAGFLDEA00001518            WAGFLDEA00001523
WAG-0280    3/1/2012   E. Svihra email to K. Amos re Florida Trip Best Practices and Comment       WAGFLDEA00001538            WAGFLDEA00001541
                                                                                                   DOJ 0015362;                DOJ 0015371;
                                                                                                   DOJ 0015382;                DOJ 0015384;
                                                                                                   DOJ 0015394;                DOJ 0015394;
                                                                                                   DOJ 0015399;                DOJ 0015400;
                     Email from H. Morrow to Walgreens Consumer Relations re Dissatisfied,         DOJ 0015407;                DOJ 0015410;
WAG-0281    3/5/2012 Walgreens Issue Communication Form                                            DOJ 0015414                 DOJ 0015416
                     H. Morrow email to Consumerrelations.bb@walgreens.com re Ref #3606291
                                                                                                     WAGFLDEA00000522          WAGFLDEA00000566
WAG-0282    3/5/2012 dissatisfied
WAG-0283    3/7/2012 New Front Opens in Florida Pill War by T. Martin et al, The Wall Street Journa WAGMDL00766626             WAGMDL00766627
                     Controlled Substances and List I Chemical Registration and Reregistration Fees,
WAG-0284   3/15/2012 DEA Rule, Federal Register Webpage Printout                                     WAGMDL_T1_TX00002733      WAGMDL_T1_TX00002769
WAG-0285   3/15/2012 W. Burdick email to H. Morrow re Ref #3614575                                   WAGFLDEA00000567          WAGFLDEA00000607
WAG-0286   3/19/2012 E. Forbes email to D. Lemmons re DEA Conference                                 WAGFLDEA00001583          WAGFLDEA00001583
                     CII-CV Controlled Substances Mini Audit for Jupiter DC, Audit Period Dec 11 -
WAG-0287   3/22/2012 Deb 12                                                                          WAGFLDEA00001830          WAGFLDEA00001853
                     K. Kratofil email to District119RX re Pharmacy Diversion Awareness
                                                                                                     WAGFLDEA00000609          WAGFLDEA00000610
WAG-0288   3/22/2012 Conferenced
WAG-0289   3/26/2012 H. Morrow email Consumer Relations                                              WAGFLDEA00000611          WAGFLDEA00000656
WAG-0290   3/27/2012 Walgreens Ordering Frequency Calculations                                       WAGMDL00492397            WAGMDL00492399
WAG-0291   3/29/2012 Pharmacy Manager 06775 email to K. Kratofil re Dr. Pham                         WAGFLDEA00000657          WAGFLDEA00000657

WAG-0292    4/2/2012 Handling Suspicious Drug Orders                                               WAGFLDEA00000027            WAGFLDEA00000027

WAG-0293    4/2/2012   Handling Suspicious Orders and Loss of Controlled Drugs                      WAGFLDEA00000028           WAGFLDEA00000028
WAG-0294    4/2/2012   Walgreens Policy and Procedures re Customer Authentication                   WAGFLDEA00001746           WAGFLDEA00001746
WAG-0295    4/2/2012   K. Atwell to M. Rakauskas re Oxy 30mg                                        WAGFLDEA00001651           WAGFLDEA00001652
WAG-0296    4/2/2012   K. Atwell email to M. Rakauskas re Store order changed quantity              WAGFLDEA00001653           WAGFLDEA00001654
WAG-0297    4/5/2012   S. Wedekind email to D. Pinon re Per your request                            WAGFLDEA00001688           WAGFLDEA00001691
WAG-0298    4/6/2012   Walgreen pharmacies draw scrutiny in Florida by S. Hiaasen, The Miami Heral WAGMDL_T1_TX00002770        WAGMDL_T1_TX00002773
                       W. Burdick email to T. Gubbins re Ref 3664629 Executive Contact Owner Matt
                                                                                                    WAGFLDEA00001692           WAGFLDEA00001695
WAG-0299   4/10/2012   McLaughlin
WAG-0300   4/17/2012   History of SOM Development                                                   WAGMDL00657563             WAGMDL00657566
WAG-0301               Number Not Used
                       DEA Suspicious Store Ordering Application Proposed Enhancement by W.
WAG-0302   4/26/2012   Bancroft, Walgreens                                                          WAGMDL00007981             WAGMDL00007986
WAG-0303   4/27/2012   Guide re Controlled Substance Pickup Policy                                  WAGFLDEA00000143           WAGFLDEA00000143
WAG-0304   4/27/2012   Florida Controlled Substance ID Policy                                       WAGFLDEA00000174           WAGFLDEA00000175
WAG-0305   4/30/2012   Policy of Theft or Diversion of Prescription Drugs by Walgreen Employee      WAGFLDEA00000328           WAGFLDEA00000328
                       Funtional Requirements and (Macro) Design re Inventory Systems Development
                                                                                                    WAGMDL00492402             WAGMDL00492416
WAG-0306   4/30/2012   Store Ordering
WAG-0307    5/1/2012   Walgreens Business Requirements DEA Suspicious Ordering Phase IV             WAGMDL00492562             WAGMDL00492574
WAG-0308    5/3/2012   DEA Reference Tools                                                          WAGFLDEA00000157           WAGFLDEA00000157
WAG-0309    5/3/2012   Dispensing Prescription Drugs Policy                                         WAGFLDEA00000161           WAGFLDEA00000161
WAG-0310    5/3/2012   Guide re Review PDQ Order Quantities                                         WAGFLDEA00000276           WAGFLDEA00000276
                       Letter from D. Weinstein to S. Langston re Administrative Subpoena No. GS-12
                                                                                                    WAGMDL00766460             WAGMDL00766461
WAG-0311    5/4/2012   476915 to Walgreen Co., Jupiter Florida DC




                                                                                                                     Page 8 of 26
                                              Case: 1:17-md-02804-DAP        Doc #: 2744 Filed: 10/07/19 11 of 29. PageID #: 422089
                                                                 In re: National Prescription Opioids Litigation - Walgreens' Trial Exhibit List



                                                                                                                                                                    Admission    Plaintiff   Defendants'                      Not
 Ex. No.     Date                                         Description                                       Beg Bates                   End Bates       901 Stip.     Stip.     Objections   Objections    Offered Admitted Admitted
WAG-0312     5/7/2012 Suspicious Order Monitoring Process                                             WAGMDL00492575              WAGMDL00492579
WAG-0313     5/9/2012 Order Sources and Status Controlled Drugs in Phase 3                            WAGMDL00492580              WAGMDL00492580
                      Letter from D. Weinstein et al to S. Langston et al re Administrative Subpoena
                                                                                                      WAGMDL00766462              WAGMDL00766463
WAG-0314    5/10/2012 No. GS-12-476915
WAG-0315    5/24/2012 Letter from A. Fisher et al to S. Langston et al re Walgreens Florida           WAGMDL00766469              WAGMDL00766475
WAG-0316    5/29/2012 Suspicious Drug Policy                                                          WAGMDL00752212              WAGMDL00752213
WAG-0317   06/00/2012 Focus on Compliance Survey, June 2012: Pain Management Prescriptions            WAGMDL00767010              WAGMDL00767014
                      Pharmacy Managers Email re Controlled Substance Order Quantity Override
WAG-0318     6/5/2012 Process                                                                         WAGMDL00317093              WAGMDL00317094
WAG-0319     6/6/2012 Walgreens Pharmacy and Health Care Code of Conduct and General Training WAGMDL00444056                      WAGMDL00444058
                      Letter from D. Weinstein to S. Langston re Final Production for Administrative
                                                                                                      WAGMDL00766477              WAGMDL00766479
WAG-0320     6/8/2012 Subpoena No. GS-12-476915
WAG-0321    6/11/2012 Controlled Substance Prescriptions & Good Faith Dispensing Policy               WAGMDL00008093              WAGMDL00008099
WAG-0322    6/13/2012 Email from M. Blesser to P. Zagami et al re PPT for Tomorrow's 11:00 Meeting WAGMDL00589674                 WAGMDL00589679
WAG-0323    6/18/2012 Walgreens DEA Intercept Suspicious Order                                        WAGMDL00492032              WAGMDL00492037
WAG-0324    6/19/2012 Business Requirements re DEA Suspicious Ordering IV                             WAGMDL00492581              WAGMDL00492584
                      Email from F. Destefano to M. Bleser re Pharmaceutical Distribution and
WAG-0325    6/25/2012 Dispensing Integrity                                                            WAGMDL00589682              WAGMDL00589690
WAG-0326     7/2/2012 Email from R. Stukel to J. Merritello et al re Discussion of Ceiling Limit      WAGMDL00077015              WAGMDL00077023
                      Controlled Substances: Proposed Adjustment to the Aggregate Production
                                                                                                      WAGMDL00766180              WAGMDL00766184
WAG-0327     7/5/2012 Quotas for 2012, Federal Register
                      Summary re Walgreens DEA Suspicious Store Ordering Application Proposed
                                                                                                      WAGMDL00609421              WAGMDL00609426
WAG-0328    7/11/2012 Enhancement
WAG-0329    7/17/2012 Walgreen Co Controlled Substance Anti-Diversion & Compliance Program            WAGMDL00659828              WAGMDL00659856
                      DOJ Statement of J. Rannazzisi re Responding to the Prescription Drug Abuse
WAG-0330    7/18/2012 Epidemic
WAG-0331    7/18/2012 Email from M. Mapes to D. Pinon re Suspicious Orders                            WAGMDL00387635              WAGMDL00387637
                      Letter from A. Fisher et al to S. Lawson et al re Administrative Subpoena No. GS
                                                                                                      WAGMDL00766480              WAGMDL00766490
WAG-0332    7/23/2012 12-476915
                      Proposed Aggregate Production Quotas for Schedule I and II Controlled
                                                                                                      WAGMDL00766189              WAGMDL00766193
WAG-0333     8/3/2012 Substances, Federal Register
WAG-0334     8/9/2012 Email from S. Mills to Anderson SAILCoordinators                                WAGMDL00107532              WAGMDL00107533
WAG-0335     8/9/2012 Controlled Substance Monitoring Phase 4                                         WAGMDL00371292              WAGMDL00371301
                      Letter from A. Fisher et al to S. Lawson re Administrative Subpoena No. GS-12
                                                                                                      WAGMDL00766491              WAGMDL00766504
WAG-0336    8/10/2012 476915
WAG-0337    8/10/2012 Jack LeFrock v. Walgreen Co. Complaint and Exhibits, Summons to Walgreen WAGMDL00768862                     WAGMDL00768914
                      Email from S. Mills to Murray re Controlled Substance Order Quantity Override
WAG-0338    8/22/2012 Form                                                                            WAGMDL00107538              WAGMDL00107542
WAG-0339              Number Not Used
                      Controlled Substances: Final Adjusted Aggregate Production Quotas for 2012,
                                                                                                      WAGMDL00766185              WAGMDL00766188
WAG-0340    9/10/2012 Federal Register
                      Email from R. Slone to M. Blesser and F. Destefano re Update on Suspicious
WAG-0341    9/16/2012 Ordering Monitoring                                                             WAGMDL00528179              WAGMDL00528180
WAG-0342    9/17/2012 Mills Email from S. Mills to D. Murray re Control Drug Adjustments              WAGMDL00659076              WAGMDL00659078
WAG-0343    9/26/2012 Business Requirements - Phase 5 Ceiling Calculation                             WAGMDL00129432              WAGMDL00129436
WAG-0344              Number Not Used
WAG-0345    9/27/2012 Walgreens Business Requirements - DEA Suspicious Ordering - Phase 5             WAGMDL00491251                   WAGMDL00491258
                      Rx for Danger: Pain patients decry oxycodone shortage, but DEA says there isn't
                                                                                                      WAGMDL00766631              WAGMDL00766632
WAG-0346    9/29/2012 one by A. Pavuk, Orlando Sentinel
                      Established Aggregate Production Quotas for Schedule I and II Controlled
                                                                                                      WAGMDL00766194              WAGMDL00766197
WAG-0347    10/1/2012 Substances, Federal Register
WAG-0348    10/2/2012 DEA Suspicious Ordering - Phase 5                                               WAGMDL00395957              WAGMDL00395964
WAG-0349    10/2/2012 Business Requirements - DEA Susp Ordering Phase 5 Store Systems                 WAGMDL00134013              WAGMDL00134020
                      Letter from Rep. M. Amodei to M. Leonhart re DEA's Efforts to Confront
                                                                                                      WAGMDL00766624              WAGMDL00766625
WAG-0350    10/2/2012 Prescription Drug Abuse




                                                                                                                        Page 9 of 26
                                               Case: 1:17-md-02804-DAP        Doc #: 2744 Filed: 10/07/19 12 of 29. PageID #: 422090
                                                                  In re: National Prescription Opioids Litigation - Walgreens' Trial Exhibit List



                                                                                                                                                                   Admission    Plaintiff   Defendants'                      Not
 Ex. No.     Date                                         Description                                        Beg Bates                End Bates        901 Stip.     Stip.     Objections   Objections    Offered Admitted Admitted
                        NCPA commends congressional request for clarification regarding DEA
                                                                                                     WAGMDL00766633           WAGMDL00766634
WAG-0351    10/5/2012   controlled substance enforcement by M. Johnsen, Drug Store News
WAG-0352    10/9/2012   Email from R. Stukel to D. Murray and K. Provost re CSR Version Summary      WAGMDL00667936           WAGMDL00667943
WAG-0353   10/16/2012   Email from S. Mills to WoodlandSAIL Coordinators                             WAGMDL00107473           WAGMDL00107474
WAG-0354   10/16/2012   Email from M. Federico to S. Mills re Walgreens #2865 DEA: BW4243426         WAGMDL00242055           WAGMDL00242057
WAG-0355   10/16/2012   Letter from G. Werner to K. Chatmon re Dr. Stephen Stefano - Refusal to Fil  WAGMDL00768919           WAGMDL00768921
WAG-0356   10/16/2012   Letter from G. Werner to K. Pearson re Dr. Stephen Stefano - Refusal to Fil  WAGMDL00768922           WAGMDL00768924
                        Email from S. Mills to D. Murray re Controlled Substance Orders & SOM Event
WAG-0357   10/19/2012   Procedures                                                                   WAGMDL00311410           WAGMDL00311410
                        Email from T. Polster to M. Umbleby et al re HRP GFDP Documents with
WAG-0358   10/19/2012   Recents Edits and Next Steps                                                 WAGMDL00331004           WAGMDL00331030
WAG-0359   10/19/2012   Form 10-K for the fiscal year ended August 31, 2012, Walgreen Co             WAGMDL_T1_TX00002774     WAGMDL_T1_TX00002806
WAG-0360    11/8/2012   Offense Incident Report by Pasco Sheriff's                                   WAGMDL00768925           WAGMDL00768929
WAG-0361    11/9/2012   Email from M. Bleser to D. Murray et al re November 8th DEA meeting at       WAGMDL00658246           WAGMDL00658248
WAG-0362                Number Not Used
WAG-0363   11/15/2012   In re Walgreen Co. - Respondent's Prehearing Statement (USDOJ-DEA)           WAGMDL_T1_TX00002857     WAGMDL_T1_TX00002906
WAG-0364   11/23/2012   Target Drug Good Faith Dispensing Policy                                     WAGMDL00289450           WAGMDL00289453
WAG-0365   12/00/2012   Drug Trends Indianapolis, Indiana, DOJ J. Rannazzisi Slide Deck              WAGMDL00289068           WAGMDL00289178
                        Email from S. Mills to K. Gehrand re Controlled Substance Order Quantity
WAG-0366    12/4/2012   Override Form                                                                WAGMDL00311235           WAGMDL00311236
                        Email from S. Mills to S. McQueen Controlled Substance Order Quantity
WAG-0367    12/6/2012   Override Form                                                                WAGMDL00107162           WAGMDL00107163
                        In re Walgreen Co. - Respondents' Supplemental Prehearing Statement (USDOJ
WAG-0368    12/7/2012   DEA)                                                                         WAGMDL_T1_TX00002914     WAGMDL_T1_TX00002920
WAG-0369   12/10/2012   Email from T. Polster to D. Murray re Whitepaper                             WAGMDL00589739           WAGMDL00589742
                        Email from J. Jones to Loss Prevention Operations re SIMS Enhancement for
WAG-0370   12/31/2012   Controlled Substance Orders                                                  WAGMDL00700240           WAGMDL00700241
WAG-0371   12/31/2012   Ohio Office of Criminal Justice Services 2012 Semi-Annual Performance Repor SUMMIT_000108472          SUMMIT_000108480
WAG-0372   00/00/2013   Drug Enforcement Administration History 2008-2013
WAG-0373   00/00/2013   Clinical Pain Management Document                                            WAGMDL00303140           WAGMDL00303146
WAG-0374   00/00/2013   Evolution of Controlled Substance Ordering Process                           WAGMDL00395923           WAGMDL00395936
WAG-0375   00/00/2013   DEA FY 2013 Performance Budget Congressional Submission                      WAGMDL_T1_TX00002921     WAGMDL_T1_TX00003070
                        Email from M. Chirica to M. Chirica et al re Appointment, Review Application
WAG-0376    1/14/2013   Screens and Proposed Changes to Make Navigation Easier                       WAGMDL00308327           WAGMDL00308349
WAG-0377    1/14/2013   Email from C. Dymon to P. Daugherty re Process Flow Documents                WAGMDL00303383           WAGMDL00303407
WAG-0378     2/1/2013   Presentation re DEA Suspicious Store Ordering Application Enhancemen         WAGMDL00609410           WAGMDL00609418
                        In re Walgreen Co. - Respondents' Supplemental Consolidated Prehearing
WAG-0379     2/8/2013   Statement in the Pharmacy Matters (USDOJ-DEA)                                WAGMDL_T1_TX00003142     WAGMDL_T1_TX00003161
WAG-0380    2/12/2013   Email from S. Mills to W. Bancroft re New Oxy Ceiling Limit                  WAGMDL00060670           WAGMDL00060674
WAG-0381    2/14/2013   Memo from T. Polster to S. Mills re Status                                   WAGMDL00245769           WAGMDL00245769
                        Letter from A. Fisher and P. Perry to C. Reeves and S. Lawson re Walgreens
WAG-0382    2/15/2013   Perrysburg                                                                   WAGMDL00674277           WAGMDL00674279
WAG-0383    2/16/2013   Email from R. Swords to K. Crawford re DEA Vegas Pilot                       WAGMDL00066740           WAGMDL00066747
                        Email from M. Chirica to A. Madarasz re Review Application Screens and
WAG-0384    2/18/2013   Proposed Changes                                                             WAGMDL00308329           WAGMDL00308329
                        Letter from A. Fisher and P. Perry to C. Reeves and S. Lawson re Walgreens
WAG-0385    2/20/2013   Perrysburg                                                                   WAGMDL00674280           WAGMDL00674281
                        Email from S. Mills to PerrysburgC2SAIL re Controlled Substance Order
WAG-0386    2/21/2013   Quantity Override Form                                                       WAGMDL00415257           WAGMDL00415258
WAG-0387    2/26/2013   Cleveland Police Department, Report 2/26/13, State of Ohio                   CLEVE_004293491_1_0001   CLEVE_004293492_2_0001
WAG-0388    2/27/2013   Requirements for DEA Phase 6                                                 WAGMDL00491343           WAGMDL00491344
WAG-0389    2/28/2013   Contents of Shipment from Walgreens Perrysburg DC to DEA                     WAGMDL00709507           WAGMDL00709558
                        Emails from S. Mills from J. Hernandez re Controlled Substance Order
WAG-0390     3/5/2013   Immediate Action Required                                                    WAGMDL00106996           WAGMDL00106998
WAG-0391    3/11/2013   Email from S. Mills to E. Bratton re Oxy Timeline                            WAGMDL00246016           WAGMDL00246016




                                                                                                                   Page 10 of 26
                                                Case: 1:17-md-02804-DAP        Doc #: 2744 Filed: 10/07/19 13 of 29. PageID #: 422091
                                                                   In re: National Prescription Opioids Litigation - Walgreens' Trial Exhibit List



                                                                                                                                                                      Admission    Plaintiff   Defendants'                      Not
 Ex. No.     Date                                          Description                                      Beg Bates                     End Bates       901 Stip.     Stip.     Objections   Objections    Offered Admitted Admitted
                        In re Walgreen Co. - Respondents' Consolidated Prehearing Statement in the
WAG-0392    3/15/2013   #04391 and #03099 Pharmacy Matters (USDOJ-DEA)                               WAGMDL_T1_TX00003214          WAGMDL_T1_TX00003265
WAG-0393    3/19/2013   National Target Drug Good Faith Dispensing Checklis                          WAGMDL00303132                WAGMDL00303132
                        Oral Argument Hearing Transcript, Walgreen Company v. Drug Enforcement
WAG-0394    3/21/2013   Administration                                                               WAGMDL_T1_TX00003266          WAGMDL_T1_TX00003302
WAG-0395    3/22/2013   Patient Internal Talking Points                                              WAGMDL00303133                WAGMDL00303138
WAG-0396    3/22/2013   National Prescriber TD GFD Letter                                            WAGMDL00303139                WAGMDL00303139
                        In re Walgreen Co. - Prehearing Statement in the #03836 Pharmacy Matter
WAG-0397    3/22/2013   (USDOJ-DEA)                                                                  WAGMDL_T1_TX00003348          WAGMDL_T1_TX00003392
WAG-0398    3/27/2013   Target Drug Good Faith Dispensing Policy                                     WAGMDL00289050                WAGMDL00289053
WAG-0399    3/27/2013   National Target Drug Good Faith Dispensing Policy                            WAGMDL00289054                WAGMDL00289057
WAG-0400                Number Not Used
                        Archived copy of DEA website "Knowing Your Customer/Suspicious Orders
WAG-0401    3/28/2013   Reporting"                                                                   WAGMDL_T1_TX00003393          WAGMDL_T1_TX00003396
WAG-0402   04/00/2013   Target Drug Good Faith Dispensing Slides                                     WAGMDL00303147                WAGMDL00303174
                        Knowing Your Customer/Suspicious Orders Reporting US DOJ DEA Office of
                                                                                                     WAGMDL00770975                WAGMDL00770976
WAG-0403     4/4/2013   Diversion Control Website Printout
                        In re Walgreen Co. - Respondent's Supplemental Consolidated Prehearing
WAG-0404     4/5/2013   Statement in the #03836, #04391, and #03099 Pharmacy Matters (USDOJ-         WAGMDL_T1_TX00003409          WAGMDL_T1_TX00003420
WAG-0405     4/8/2013   Email from S. Mills to J. Tolva re New Hire Docs                             WAGMDL00245867                WAGMDL00245920
WAG-0406                Number Not Used
                                                                                                     ENDO-OPIOID_MDL-              ENDO-OPIOID_MDL-
WAG-0407    4/18/2013 Email from M. Kelly to J. Jones et al re Walgreens Update                      01913038                      01913040
                                                                                                     ENDO-OPIOID_MDL-              ENDO-OPIOID_MDL-
WAG-0408    4/18/2013 Email from P. Weimer to C. AsburnYoder et al re Walgreens Update               02861627                      02861629
WAG-0409    4/18/2013 USDOJ DEA Knowing Your Customer/Suspicious Orders Reporting                    WAGMDL00400365                WAGMDL00400366
WAG-0410    4/25/2013 Email from C. Dymon to T. Polster et al re Feedback                            WAGMDL00049632                WAGMDL00049633
                      Letter from M. Grisham to R. Mazzoni re Policy Implementation by some
WAG-0411    5/15/2013 Pharmacies in New Mexico                                                       WAGMDL00691992                WAGMDL00691993
WAG-0412    5/20/2013 Email from P. Daugherty to B. Sizemore re Questionable Prescriber Practice     WAGMDL00099892                WAGMDL00099895
                      2013 Annual Meeting, Memorial Resolutions, C. E. Koop Introduced by New
WAG-0413   06/00/2013 York, American Medical Association                                             WAGMDL_T1_TX00003421          WAGMDL_T1_TX00003477
                      American Medical Association Organized Medical Staff Section 2013 Annual
WAG-0414    6/13/2013 Meeting                                                                        WAGMDL_T1_TX00003478          WAGMDL_T1_TX00003525
WAG-0415    6/13/2013 AMA Tells Pharmacists: "Don't Call Us We'll Call You", fdalawblog.ne           WAGMDL_T1_TX00003526          WAGMDL_T1_TX00003528
                      Email from T. Polster to L. Mclean et al re Rx Integrity Team ad DEA           WAGMDL00316771;               WAGMDL00316773;
WAG-0416    6/19/2013 Agreement                                                                      WAGMDL00316776                WAGMDL00316785
                      Email from S. Mills to S. Diveney re Controlled Substance Order Quantity
WAG-0417    6/25/2013 Override Form                                                                  WAGMDL00415194                WAGMDL00415195
                      Pharmacists Warned on Intruding into Prescribing Decisions, American Medical
WAG-0418     7/1/2013 News                                                                           WAGMDL_T1_TX00003529          WAGMDL_T1_TX00003530
WAG-0419              Number Not Used
WAG-0420    8/00/2013 Backlash Against Walgreens' Painkiller Crackdown, psychologytoday.com          WAGMDL_T1_TX00003546          WAGMDL_T1_TX00003548
WAG-0421     8/1/2013 Controlled Substance Prescriptions & Good Faith Dispensing Policy              WAGMDL00008085                WAGMDL00008092
                      Email from J. Howell to M. Ranick et al re Backlash Against Walgreen's New
WAG-0422    8/12/2013 Painkiller Crackdown                                                           WAGMDL00691989                WAGMDL00691991
WAG-0423    9/13/2013 Memo from T. Polster to R. Swords re DEA Update Agenda                         WAGMDL00575612                WAGMDL00575613
WAG-0424    9/23/2013 Target Drug Good Faith Dispensing Policy                                       WAGMDL00008128                WAGMDL00008132
WAG-0425              Number Not Used
                      Email from P. Daugherty to S. Mills re Ceiling Limits Tool & Controlled
WAG-0426    9/25/2013 Substance Order Override Form                                                  WAGMDL00306577                WAGMDL00306585
WAG-0427    10/7/2013 Walgreens Authentication of Prescription Order Policy                          WAGMDL00749381                WAGMDL00749407
WAG-0428   12/10/2013 Powerpoint re Controlled Substance Order Review Business Logic                 WAGMDL00624524                WAGMDL00624526
WAG-0429   10/16/2013 Evolution of Controlled Substance Ordering Process                             WAGMDL00658782                WAGMDL00658789
WAG-0430   10/18/2013 Form 10-K for the fiscal year ended August 31, 2013, Walgreen Co               WAGMDL_T1_TX00003549          WAGMDL_T1_TX00003586
WAG-0431   10/23/2013 Email from J. Rooney to P. Daugherty re Pictures                               WAGMDL00302174                WAGMDL00302177




                                                                                                                        Page 11 of 26
                                                 Case: 1:17-md-02804-DAP        Doc #: 2744 Filed: 10/07/19 14 of 29. PageID #: 422092
                                                                    In re: National Prescription Opioids Litigation - Walgreens' Trial Exhibit List



                                                                                                                                                                          Admission    Plaintiff   Defendants'                      Not
 Ex. No.     Date                                      Description                                              Beg Bates                    End Bates        901 Stip.     Stip.     Objections   Objections    Offered Admitted Admitted
WAG-0432   10/24/2013 Doctors to Pharmacists: Don't Call Us Slides                                        WAGMDL00306373               WAGMDL00306411
                      Email from P. Daugherty to S. Mills re NASCSA Conference Notes and Store
WAG-0433   10/30/2013 10845 Visit                                                                         WAGMDL00306368               WAGMDL00306411
WAG-0434   10/31/2013 Email from T. Polster to R. Swords re ABC Visit                                     WAGMDL00237263               WAGMDL00237264
WAG-0435    11/8/2013 Email from M. Soder to P. Daugherty re GFD Concerns                                 WAGMDL00049160               WAGMDL00049161
WAG-0436   11/16/2013 Akron Police Department Report of Investigation re D. Richardson                    SUMMIT_001520592             SUMMIT_001520596

WAG-0437   11/18/2013   DI035P Items with Drug Class All NDC Match                                        WAGMDL00436802               WAGMDL00436802
WAG-0438   11/19/2013   Email from G. Perry to P. Daugherty re Concern Regarding a Prescriber             WAGMDL00407144               WAGMDL00407145
WAG-0439    12/4/2013   Powerpoint re Role of Tolerance vs. Ceiling                                       WAGMDL00624521               WAGMDL00624523
WAG-0440   00/00/2014   DOJ DEA FY 2014 Performance Budget Congressional Submission                       WAGMDL_T1_TX00003587         WAGMDL_T1_TX00003720
WAG-0441    2/21/2014   Controlled Substance Prescriptions & Good Faith Dispensing Policy                 WAGMDL00008078               WAGMDL00008084
                        Oxycodone, Drug Enforcement Administration, Office of Diversion Control,
WAG-0442    3/00/2014   Drug & Chemical Evaluation Section                                                WAGMDL_T1_TX00003721         WAGMDL_T1_TX00003721
                        Effects of Patient Medication Requests on Physician Prescribing Behavior:
WAG-0443   04/00/2014   Results of a Factorial Experiment, McKinlay et al, National Institute of Health   WAGMDL_T1_TX00003722         WAGMDL_T1_TX00003736
                        Memo from A. Patwardham to O'Donnell and O'Koren re Protocol for
WAG-0444    4/17/2014   Recommending Naloxone                                                             WAGMDL00095265               WAGMDL00095269
WAG-0445    4/19/2014   Email from N. Polster to P. Daugherty re Naloxone                                 WAGMDL00095253               WAGMDL00095263
                        Statement of J. Rannazzisi re Examining the Growing Problems of Prescription
                        Drug and Heroin Abuse, Hearing Before the Subcommittee on Oversight and
WAG-0446    4/29/2014   Investigations Committee on Energy and Commerce House of Representatives
WAG-0447    5/12/2014   Email from E. Sharp to P. Daugherty re ABC Controlled Substances Thresholds       WAGMDL00047976               WAGMDL00047980
WAG-0448     7/9/2014   Email from Pharmacy Manager to N. Pappos-Elledge re Prescriber Concern            WAGMDL00576457               WAGMDL00576457
WAG-0449    7/14/2014   Email from RxIntegrity to P. Daugherty re 5138                                    WAGMDL00047953               WAGMDL00047956
WAG-0450    9/18/2014   Email from P. Daugherty to M. Pallo re ABC CII Order OMP Over Threshold           WAGMDL00305149               WAGMDL00305154
WAG-0451    9/24/2014   Email from S. Mills to P. Daugherty re 7158 - Tramadol                            WAGMDL00576348               WAGMDL00576352
                        Suspicious Order Monitoring Program Policy and Procedures for the
WAG-0452    9/25/2014   Pharmaceutical Integrity Team                                                     WAGMDL00757776               WAGMDL00757784
                        Pharmacists Using Tougher Guidelines to Curb Medication Misuse by S.
WAG-0453   11/19/2014   Behnken, WFLA                                                                     WAGMDL_T1_TX00003737         WAGMDL_T1_TX00003737
                        Memo from S. Gutt to A. Carter et al re Controlled Substance Order Monitoring
WAG-0454   12/12/2014   Process Review                                                                    WAGMDL00674321               WAGMDL00674345
WAG-0455   12/16/2014   RxIntegrity Website Tools & Reports as of December 16th, 2014                     WAGMDL00015159               WAGMDL00015160
                        H.R.471 Ensuring Patient Access and Effective Drug Enforcement Act of 2015,
WAG-0456   00/00/2015   114th Congress (2015-2016)                                                        WAGMDL_T1_TX00003738         WAGMDL_T1_TX00003738
                        The Prescription Opioid and Heroin Crisis: A Public Health Approach to an
WAG-0457    1/12/2015   Epidemic of Addiction, Andrew Kolodyn et al                                       WAGMDL_T1_TX00003739         WAGMDL_T1_TX00003759
                        Email from E. Bratton to J. Tolva re Regarding Executive Contacts,
WAG-0458    1/22/2015   Attachments: GFD epc Cases; GFD SF Cases                                          WAGMDL00018170               WAGMDL00018173
                        Drug Shortages, Better Management of the Quota Process for Controlled
                        Substances Need; Coordination between DEA and FDA Should be Improved,
WAG-0459   02/00/2015   GAO                                                                               WAGMDL_T1_TX00003760         WAGMDL_T1_TX00003760
WAG-0460     2/4/2015   Email from S. Mills to Pharmacy Manager 05331 re Potential Prescriber Issue       WAGMDL00309417               WAGMDL00309419
WAG-0461     4/1/2015   Email from E. Stahmann to H. Accardo re Alleys Drug Pharmacy Snapsho              WAGMDL00406060               WAGMDL00406064
WAG-0462                Number Not Used
                        Letter from P. Kadzik to F. Upton re Responses to Questions for the Record
                        Arising from J. Rannazzisi Appearance re Improving Predictability and
WAG-0463     5/1/2015   Transparency in DEA and FDA Regulation, Hearing Before the Committee              WAGMDL_T1_TX00003775         WAGMDL_T1_TX00003791
WAG-0464     5/1/2015   Rx Integrity District Manager Training, Walgreens Slide Deck                      WAGMDL00006975               WAGMDL00007012
WAG-0465     5/6/2015   DEA questioned on prescription problems at Senate hearing, WESH 2                 WAGMDL_T1_TX00003792         WAGMDL_T1_TX00003794
WAG-0466    5/21/2015   Email from S. Mills to S. Gutt et al re CSOKPI Test Results Summary               WAGMDL00039510               WAGMDL00039527
WAG-0467     6/3/2015   Email from RxIntegrity to P. Daugherty re DR WITH OXY                             WAGMDL00094759               WAGMDL00094760
WAG-0468    6/17/2015   Diversion Investigators Manual                                                    CAH_MDL2804_01483146         CAH_MDL2804_01483530
WAG-0469    7/17/2015   Project Charter for Enhance CSOKPI App                                            WAGMDL00109238               WAGMDL00109245
WAG-0470     9/3/2015   District 200 Hydrocodone Purchases Spreadsheet                                    WAGMDL00316594               WAGMDL00316594




                                                                                                                            Page 12 of 26
                                               Case: 1:17-md-02804-DAP        Doc #: 2744 Filed: 10/07/19 15 of 29. PageID #: 422093
                                                                  In re: National Prescription Opioids Litigation - Walgreens' Trial Exhibit List



                                                                                                                                                                 Admission    Plaintiff   Defendants'                      Not
 Ex. No.     Date                                     Description                                     Beg Bates                     End Bates        901 Stip.     Stip.     Objections   Objections    Offered Admitted Admitted
WAG-0471     9/3/2015   Audit spreadsheet                                                       WAGMDL00316595                WAGMDL00316595
WAG-0472     9/3/2015   Audit spreadsheet                                                       WAGMDL00316596                WAGMDL00316596
WAG-0473     9/3/2015   Audit spreadsheet                                                       WAGMDL00316597                WAGMDL00316597
WAG-0474    9/14/2015   Rx Integrity Process Summaries                                          WAGMDL00037074                WAGMDL00037075
WAG-0475    9/15/2015   Masters Pharmaceuticals, Inc. Decision and Order
                        Email from T. George to D. Luce re Pharmacy Ops&Care Committee and DEA
WAG-0476   10/23/2015   Subcommittee Recap                                                             WAGMDL00442094         WAGMDL00442097
                        Email from RxIntegrity to P. Daugherty re Approved Controlled Substance
WAG-0477   10/26/2015   Order for Store 14                                                             WAGMDL00058489         WAGMDL00058492
                        Form 10-K for the fiscal year ended August 31, 2015, Walgreens Boots Alliance,
WAG-0478   10/28/2015   Inc.
WAG-0479   11/13/2015   Email from S. Mills to R. Baker re GFD Issue                                   WAGMDL00414785         WAGMDL00414787
WAG-0480                Number Not Used
WAG-0481   12/17/2015   Email from E. Stahmann to N. Polster re MOA Audit Document                     WAGMDL00674282         WAGMDL00674306
                        Between a Rock and a Hard Place: Can Physicians Prescribe Opioids to Treat
WAG-0482   00/00/2016   Pain Adequately While Avoiding Legal Sanction by K. Dineen et al, AM J Law WAGMDL_T1_TX00003803       WAGMDL_T1_TX00003855
                        Justice Matter - ECU Open Case Form re S. Carr Deception to Obtain a
WAG-0483    1/15/2016   Dangerous Drug                                                                 CUYAH_014632776        CUYAH_014632785
                        Email from H. Hilker to P. Daugherty et al re Opioid Slide Review and Feedback
WAG-0484     2/1/2016   for PSO                                                                        WAGMDL00001187         WAGMDL00001201
                        Ensuring Patient Access and Effective Drug Enforcement Act of 2016, Public
WAG-0485    4/19/2016   Law 114-115                                                                    WAGMDL_T1_TX00003856   WAGMDL_T1_TX00003859
WAG-0486     5/3/2016   Report of NACDS Meeting with DEA                                               WAGMDL00502008         WAGMDL00502009
WAG-0487     5/5/2016   Email from S. Mills to P. Daugherty re Controlled Substance Ordering           WAGMDL00104845         WAGMDL00104850
WAG-0488    5/11/2016   Controlled Substance Prescriptions & Good Faith Dispensing Policy              WAGMDL00006890         WAGMDL00006896
WAG-0489    6/29/2016   Target Drug Good Faith Dispensing Policy                                       WAGMDL00008119         WAGMDL00008123
WAG-0490                Number Not Used
WAG-0491     7/7/2016   Walgreens SOP Flagged Order Review Process                                     WAGMDL00489370         WAGMDL00489371
                        Email from S. Mills to E. Meeker et al re PSE Manual Orders Generated from
WAG-0492    7/11/2016   Store                                                                          WAGMDL00044759         WAGMDL00044766
WAG-0493                Number Not Used
WAG-0494                Number Not Used
                        Email from N. Polster to T. George re CVS Pharmacists Must Check PMP
WAG-0495    9/14/2016   Before Dispensing Opioids                                                      WAGMDL00120533         WAGMDL00120538
                        Email from E. Stahmann to Pharmacy Manager 03844 re Controlled Substance
WAG-0496   10/20/2016   Ordering Immediate Action Required                                             WAGMDL00315494         WAGMDL00315496
WAG-0497   00/00/2017   DEA FY 2017 Budget Request at a Glance                                         WAGMDL_T1_TX00003914   WAGMDL_T1_TX00003917
WAG-0498                Number Not Used
                        A Nationwide Pharmacy Chain Responds to the Opioid Epidemic by E. Shafer et
WAG-0499   00/00/2017   al , Journal of American Pharmacists Association                               WAGMDL_T1_TX00003998   WAGMDL_T1_TX00004004
WAG-0500                Number Not Used
WAG-0501                Number Not Used
WAG-0502                Number Not Used
WAG-0503    2/16/2017   Walgreens Commitment to Compliance                                             WAGMDL00254921         WAGMDL00254929
WAG-0504     3/6/2017   National Target Drug Good Faith Dispensing Policy                              WAGMDL00289026         WAGMDL00289030
WAG-0505                Number Not Used
                        Email from P. Daugherty to L. Linkenauger re Chronic Pain Treatment Centers
WAG-0506     4/7/2017   of Frederick                                                                   WAGMDL00092961         WAGMDL00092964
WAG-0507    4/13/2017   Email from RXM 04776 to P. Leonard re Dr. Lisy                                 AKRON_000367619        AKRON_000367619
WAG-0508                Number Not Used
WAG-0509     5/8/2017   Controlled Substance Prescriptions & Good Faith Dispensing Policy              WAGMDL00005359         WAGMDL00005365
WAG-0510    5/12/2017   Spreadsheet re Denied Fills                                                    WAGMDL00035542         WAGMDL00035542
WAG-0511    6/30/2017   Masters Pharm., Inc. v. DEA, 861 F3d 206                                       WAGMDL_T1_TX00004078   WAGMDL_T1_TX00004092
WAG-0512    7/17/2017   Email from P. Daugherty to R. Denton et al re Local Nurse Practitioner Info    WAGMDL00409988         WAGMDL00409994
WAG-0513     8/9/2017   Email from P. Daugherty to A. Kettlewell re SOM                                WAGMDL00006645         WAGMDL00006652
WAG-0514    8/10/2017   Email from P. Daugherty to N. Polster re Doctor and Good Faith                 WAGMDL00238576         WAGMDL00238577




                                                                                                                   Page 13 of 26
                                             Case: 1:17-md-02804-DAP        Doc #: 2744 Filed: 10/07/19 16 of 29. PageID #: 422094
                                                                In re: National Prescription Opioids Litigation - Walgreens' Trial Exhibit List



                                                                                                                                                                Admission    Plaintiff   Defendants'                      Not
 Ex. No.     Date                                        Description                                         Beg Bates             End Bates        901 Stip.     Stip.     Objections   Objections    Offered Admitted Admitted
WAG-0515    8/16/2017 Express Scripts to Limit Opioids Concerning Doctors, Associated Press           WAGMDL_T1_TX00004093   WAGMDL_T1_TX00004095
WAG-0516    8/24/2017 Email from N. Polster to S. Gregory re DEA Drug Take-Back Regulations           WAGMDL00499183         WAGMDL00499187
                      Prescription Opioid Use, Misuse, and Use Disorders in US Adults: 2015
                      National Survey on Drug Use and Health, Han et al., Annals of Internal
WAG-0517     9/5/2017 Medicine, Vol 167, No. 5                                                        WAGMDL_T1_TX00004096   WAGMDL_T1_TX00004105
WAG-0518    10/1/2017 Target Drug Good Faith Dispensing Checklist, Walgreens                          WAGMDL00005366         WAGMDL00005366
WAG-0519    10/2/2017 Target Drug Good Faith Dispensing Policy, Walgreens                             WAGMDL00005369         WAGMDL00005373
WAG-0520              Number Not Used
WAG-0521   10/17/2017 NACDS DEA Best Practice Forum Agenda                                            WAGMDL00421752         WAGMDL00421753
WAG-0522   10/24/2017 Overdose Death Investigation and Prosecution Slides                             HBC_MDL00009648        HBC_MDL00009649
                      Federal Efforts to Combat the Opioid Crisis: A Status Update on CARA and
                      Other Initiatives - Hearing Before the Committee on Energy and Commerce
WAG-0523   10/25/2017 House of Representatives                                                        WAGMDL_T1_TX00004106   WAGMDL_T1_TX00004406
                      Reports of Reference Committees 2017 Meeting of the American Medical
WAG-0524   11/00/2017 Association House of Delegates                                                  WAGMDL_T1_TX00004407   WAGMDL_T1_TX00004494
WAG-0525              Number Not Used
WAG-0526   00/00/2018 Ohio Automated Rx Reporting System, 2018 Annual Report                          WAGMDL_T1_TX00004503   WAGMDL_T1_TX00004515
WAG-0527   00/00/2018 Origins of the Opioid Epidemic, Cardinal Health                                 WAGMDL_T1_TX00004516   WAGMDL_T1_TX00004519
                      Report of the Board of Trustees (BOT Report 17-A-18) re Evaluating Actions by
WAG-0528   00/00/2018 Pharmacy Benefits Manager and Payer Policies on Patient Care                    WAGMDL_T1_TX00004520   WAGMDL_T1_TX00004528
WAG-0529              Number Not Used
                      Methods, Trends and Solutions for Drug Diversion by T. Kristof, IAHSS
WAG-0530     2/8/2018 Foundation                                                                      WAGMDL_T1_TX00004534   WAGMDL_T1_TX00004546
                      The source and diversion of pharmaceutical drugs for non-medical use: A
WAG-0531    2/20/2018 systematic review and meta-analysis                                             WAGMDL_T1_TX00004547   WAGMDL_T1_TX00004561
WAG-0532              Number Not Used
                      Proposed federal limits to opioid prescriptions draw opposition from physicians
WAG-0533     3/6/2018 and patients by L. Facher, STAT News                                            WAGMDL_T1_TX00004569   WAGMDL_T1_TX00004572
WAG-0534    3/30/2018 Email from J. Wood to N. Polster re Opioid Quantity Limits                      WAGMDL00252197         WAGMDL00252198
WAG-0535     4/4/2018 Email from N. Polster to M. McLeod et al re Surgeon General Announcemen         WAGMDL00010644         WAGMDL00010651
                      Limiting Opioid Prescribing: The Fallout From Rules Telling Doctors How to
WAG-0536     5/8/2018 Prescribe, Medscape                                                             WAGMDL_T1_TX00004573   WAGMDL_T1_TX00004574
                      Email from N. Polster to L. Badgley re Executive Summary Walmart 7 Day
WAG-0537    5/15/2018 Opioid Policy                                                                   WAGMDL00315108         WAGMDL00315109
                      Origins of an Epidemic: Purdue Pharma Knew Its Opioids Were Widely Abused
WAG-0538    5/29/2018 by B. Meier, The New York Times                                                 WAGMDL_T1_TX00004575   WAGMDL_T1_TX00004585
WAG-0539              Number Not Used
WAG-0540   06/00/2018 IQVIA National Pharmacy Market Summary, Market Insights Repor                   WAGMDL_T1_TX00004591   WAGMDL_T1_TX00004594
WAG-0541    6/00/2018 Target Drug Good Faith Dispensing Checklist                                     WAGMDL00000360         WAGMDL00000360
                      Calendar Invite Email from L. Domenick to L. Domenick et al re Store #7832
WAG-0542    6/13/2018 Update                                                                          WAGMDL00042520         WAGMDL00042523
WAG-0543    6/22/2018 Summit Omnibus Opposition to Motion to Dismiss
                      Email from N. Polster to S. Jonkman re Inform: Controlled Substances Block on
WAG-0544    7/25/2018 Auto Refill                                                                     WAGMDL00740578         WAGMDL00740579
                      Miami-Luken's Respsonses to Plaintiffs Combined Discovery Requests to
WAG-0545    7/30/2018 Distributor Defendants
WAG-0546    7/31/2018 ABCD'S Objections and Responses to Plaintiffs' Combined Discovery Request
                      Anda's Initial Response to Plaintiffs' Combined Discovery Requests to
WAG-0547    7/31/2018 Distributor Defendants
                      Cardinal Health's Objections and Responses to Plaintiffs' First Combined
WAG-0548    7/31/2018 Discovery Requests
                      H.D. Smith's Response to Plaintiffs' Combined Discovery Requests to
WAG-0549    7/31/2018 Distributor Defendants
                      McKesson's Objections and Responses to Plaintiffs' Combined Discovery
WAG-0550    7/31/2018 Requests (Nos. 1-8)
WAG-0551    7/31/2018 Schein's Objections and Responses to Plaintiff's Combined Discovery Request




                                                                                                                  Page 14 of 26
                                               Case: 1:17-md-02804-DAP        Doc #: 2744 Filed: 10/07/19 17 of 29. PageID #: 422095
                                                                  In re: National Prescription Opioids Litigation - Walgreens' Trial Exhibit List



                                                                                                                                                                   Admission    Plaintiff   Defendants'                      Not
 Ex. No.     Date                                            Description                                        Beg Bates              End Bates       901 Stip.     Stip.     Objections   Objections    Offered Admitted Admitted
                        Clinicians Were Told their Patient Had Died of an Overdose. Then Prescribing
                                                                                                         WAGMDL_T1_TX00004595   WAGMDL_T1_TX00004598
WAG-0552     8/9/2018   Dropped by A. Joseph, STAT
                        Opioid Prescribing Decreases After Learning of Patient's Fatal Overdose by J.
                                                                                                         WAGMDL_T1_TX00004599   WAGMDL_T1_TX00004602
WAG-0553    8/10/2018   Doctor et al, Science
WAG-0554    8/31/2018   Business Requirements                                                            WAGMDL00395937         WAGMDL00395956
WAG-0555                Number Not Used
WAG-0556                Number Not Used
                        Cuyahoga County Court of Common Pleas Adult Probation Department, ORAS
WAG-0557    9/20/2018   Pre-Sentencing Investigation re A. Burns                                         CUYAH_007488966        CUYAH_007488979
WAG-0558    9/26/2018   Ceiling Override Report                                                          WAGMDL00400358         WAGMDL00400358
                        Prescription Supply's Objections and Responses to Plaintiffs' First Combined
WAG-0559    9/27/2018   Discovery Requests
                        Fentanyl, Drug Enforcement Administration, Office of Diversion Control, Drug
WAG-0560   10/00/2018   & Chemical Evaluation Section                                                    WAGMDL_T1_TX00010345   WAGMDL_T1_TX00010345
                        Hydrocodone, DEA Diversion Control Division, Drug & Chemical Evaluation
WAG-0561   10/00/2018   Section                                                                          WAGMDL_T1_TX00010346   WAGMDL_T1_TX00010346
WAG-0562    10/1/2018   Flagged Order Report                                                             WAGMDL00400360         WAGMDL00400360
WAG-0563    10/1/2018   Functional Requirements and (Macro) Design                                       WAGMDL00400342         WAGMDL00400356
WAG-0564    10/2/2018   Ceiling Limit Snapshot                                                           WAGMDL00400359         WAGMDL00400359
                        Defendants Walgreen Co. and Walgreen Eastern Co.'s Amended Objections and
WAG-0565    10/3/2018   Responses to Plaintiffs' First Set of Interrogatories
                         Form 10-K for the fiscal year ended August 31, 2018, Walgreens Boots
WAG-0566   10/11/2018   Alliance, Inc.                                                                   WAGMDL_T1_TX00010347   WAGMDL_T1_TX00010497
WAG-0567                Number Not Used
WAG-0568   10/24/2018   Bellweather Plaintiffs Submission in Response to Discovery Ruling 5
WAG-0569   10/27/2018   Email from R. Khanna to K. Provost re DEA Business Reason                        WAGMDL00119542         WAGMDL00119548
WAG-0570                Number Not Used
                        ABDC's Supplemental Objections and Responses to Plaintiffs' Combined
WAG-0571   11/30/2018   Discovery Requests
WAG-0572   11/30/2018   Anda's Supplemental Response to Plaintiffs' First Combined Discovery Requests
                        Cardinal Health's Supplemental Objections and Responses to Plaintiffs' First
WAG-0573   11/30/2018   Combined Discovery Requests
                        CVS' Amended Objections and Responses to Interrogatories No. 11, 13, and 30
WAG-0574   11/30/2018   of Plaintiffs' First Set of Interrogatories
WAG-0575   11/30/2018   CVS' Objections and Responses to Plaintiffs' Combined Discovery Requests
                        H. D. Smith's Supplemental Responses to Plaintiff's (First) Combined Discovery
WAG-0576   11/30/2018   Requests
                        HBC Service's Responses to Plaintiffs' (First) Set of Combined Discovery
WAG-0577   11/30/2018   Requests
                        Schein's First Amended Objections and Responses to Plaintiffs' (First) Combined
WAG-0578   11/30/2018   Discovery Requests in Summit
                        McKesson's Supplemental Objections and Responses to Plaintiffs' Combined
WAG-0579   11/30/2018   Discovery Requests (Nos. 1-8)
                        Prescription Supply's Amended Objections and Responses to Plaintiffs' First
WAG-0580   11/30/2018   Combined Discovery Requests
                        Rite Aid of Maryland's Objections and Responses to Track 1 Plaintiffs' First Set
WAG-0581   11/30/2018   of Combined Discovery Requests
WAG-0582   11/30/2018   Walmart's Responses to Plaintiffs (First) Combined Discovery Requests
                        McKesson's Corrected Supplemental Objections and Responses to Plaintiffs'
WAG-0583    12/6/2018   Combined Discovery Requests (Nos. 1-8)
                        Defendants Walgreen Co. and Walgreen Eastern Co.'s Supplemental Responses
WAG-0584   12/21/2018   to Plaintiffs (First) Combined Discovery Requests
                        HBC Service's Amended Responses to Plaintiffs' (First) Set of Combined
WAG-0585   12/29/2018   Discovery Requests
WAG-0586   00/00/2019   NABP PMP Interconnect: The Only National Network of State-Based PMPs             WAGMDL_T1_TX00010643   WAGMDL_T1_TX00010648




                                                                                                                     Page 15 of 26
                                               Case: 1:17-md-02804-DAP        Doc #: 2744 Filed: 10/07/19 18 of 29. PageID #: 422096
                                                                  In re: National Prescription Opioids Litigation - Walgreens' Trial Exhibit List



                                                                                                                                                                  Admission    Plaintiff   Defendants'                      Not
 Ex. No.     Date                                          Description                                        Beg Bates               End Bates       901 Stip.     Stip.     Objections   Objections    Offered Admitted Admitted
                        Legislature Establishes Foundation to Fund State PDMP Database, The Florida
WAG-0587   00/00/2019   PDMP Foundation, Inc.                                                           WAGMDL_T1_TX00010649   WAGMDL_T1_TX00010650
WAG-0588                Number Not Used
                        Plaintiffs' Responses to Supplemental Interrogatory Issued in Discovery Ruling
WAG-0589    1/11/2019   12 to Plaintiffs
                        Association of Pharmaceutical Industry Marketing of Opioid Products With
                        Mortality From Opioid-Related Overdoses by S. Hadland et al, JAMA Network
WAG-0590    1/18/2019   Open                                                                            WAGMDL_T1_TX00010657   WAGMDL_T1_TX00010668
                        Study Links Drug Maker Gifts for Doctors to More Overdose Deaths by A.
WAG-0591    1/18/2019   Goodnough, The New York Times                                                   WAGMDL_T1_TX00010669   WAGMDL_T1_TX00010671
                        Cardinal Health's Second Supplemental Objections and Responses to Plaintiffs'
WAG-0592    1/22/2019   First Combined Discovery Requests
WAG-0593    1/23/2019   Letter from R. Holt, Alaska Board of Pharmacy, to Pharmacies re Refusals to Fil WAGMDL_T1_TX00010672   WAGMDL_T1_TX00010674
                        Press Release from the State of Alaska re Urgent Notice: Pharmacies Urged to
WAG-0594    1/25/2019   Consult Physician Before Refusing Their Patients' Opioid Prescription           WAGMDL_T1_TX00010675   WAGMDL_T1_TX00010676
                        Plaintiffs' Responses to the Amended and Clarified Discovery Ruling 12
                        Supplemental Interrogatory Issued to Plaintiffs', In Re National Prescription
WAG-0595    1/25/2019   Opiate Litigation, Track One Cases
                        Prescription Supply's Second Amended Objections and Responses to Plaintiffs'
WAG-0596     2/1/2019   First Combined Discovery Requests
WAG-0597     2/5/2019   Spreadsheet re ARCOS Data                                                       WAGMDL00773926         WAGMDL00773926
WAG-0598     2/6/2019   Alphabet's Verily Launches Opioid Treatment Nonprofit in Ohio, by E. Kincaid WAGMDL_T1_TX00010677      WAGMDL_T1_TX00010679
                        High-Tech Opioid Treatment Center Affiliated with Google to Open in Dayton
WAG-0599     2/6/2019   by C. Schaefer, Fox 45 Now                                                      WAGMDL_T1_TX00010680   WAGMDL_T1_TX00010682
                        Five Things for Pharma Marketers to Know February 6, 2019 by A. Kanski,
WAG-0600     2/6/2019   MM&M                                                                            WAGMDL_T1_TX00010683   WAGMDL_T1_TX00010685
                        OneFifteen to Offer Comprehensive Model of Care to People with Opioid Use
WAG-0601     2/6/2019   Disorder in Dayton, OH, OneFifteen                                              WAGMDL_T1_TX00010686   WAGMDL_T1_TX00010690
                        Google Sister Company Looking to Partner on Opioid Rehab Campus in Ohio by
WAG-0602     2/6/2019   B. Samuels, The Hill                                                            WAGMDL_T1_TX00010691   WAGMDL_T1_TX00010692
                        Verily to Build a High-Tech Rehab Center in Ohio to Address Opioid Epidemic
WAG-0603     2/6/2019   by A. Chen, The Verge                                                           WAGMDL_T1_TX00010693   WAGMDL_T1_TX00010696
                        Alphabet is Taking on Health Care with a Bunch of Projects - Here are Some of
WAG-0604     2/6/2019   the Most Ambitious by C. Farr                                                   WAGMDL_T1_TX00010697   WAGMDL_T1_TX00010699
                        Microsoft Healthcare Reveals More of its Strategy With New Cloud and AI
WAG-0605     2/7/2019   Products for Hospitals, by J. Thorne                                            WAGMDL_T1_TX00010700   WAGMDL_T1_TX00010703
                        With Google's Support, OneFifteen Creates Ecosystem for Opioid Treatment in
WAG-0606     2/7/2019   Dayton, OH by S. Lubetkin                                                       WAGMDL_T1_TX00010704   WAGMDL_T1_TX00010708
WAG-0607     2/7/2019   Congressional Fallout and Agenda by D. Tahir, Politico                          WAGMDL_T1_TX00010709   WAGMDL_T1_TX00010714
                        Google-Affiliated Rehab Facility Set to Launch in Dayton by E. Fitzgerald, 2
WAG-0608     2/7/2019   News wdtn.com                                                                   WAGMDL_T1_TX00010715   WAGMDL_T1_TX00010716
                        HBC Service's Second Amended Responses to Plaintiffs' (First) Set of
WAG-0609    2/13/2019   Combined Discovery Requests
WAG-0610    2/14/2019   Fentanyl Deaths from Mexican Oxy Pills Hit Arizona Hard by Associated Pres WAGMDL_T1_TX00010717        WAGMDL_T1_TX00010720
                        Defendants Walgreen Co. and Walgreen Eastern Co.'s Second Supplemental
WAG-0611    2/19/2019   Responses to Plaintiffs' (First) Combined Discovery Requests
                        ABDC's Second Supplemental Objections and Responses to Plaintiffs' Combined
WAG-0612     3/4/2019   Discovery Requests
                        Cardinal Health's Third Supplemental Objections and Responses to Plaintiffs'
WAG-0613     3/4/2019   First Combined Discovery Requests
                        McKesson's Second Supplemental Objections and Responses to Plaintiffs'
WAG-0614     3/4/2019   Combined Discovery Requests (Nos. 1-8)
WAG-0615    3/21/2019   Summit County v Purdue et al - Third Amended Complain
WAG-0616    3/21/2019   Cuyahoga Cty Complaint - Third Amended Complain
                        McKesson's Third Supplemental Objections and Responses to Plaintiffs'
WAG-0617    3/29/2019   Combined Discovery Requests




                                                                                                                    Page 16 of 26
                                                Case: 1:17-md-02804-DAP        Doc #: 2744 Filed: 10/07/19 19 of 29. PageID #: 422097
                                                                   In re: National Prescription Opioids Litigation - Walgreens' Trial Exhibit List



                                                                                                                                                                       Admission    Plaintiff   Defendants'                      Not
 Ex. No.     Date                                            Description                                           Beg Bates               End Bates       901 Stip.     Stip.     Objections   Objections    Offered Admitted Admitted
                        Connecting State Prescription Monitoring Programs Nationwide, NABP PMP
WAG-0618   04/00/2019   InterConnect                                                                         WAGMDL_T1_TX00010721   WAGMDL_T1_TX00010721
                        Letter from A. Dustin, Dept of Justice, to L. Singer re Touhy Authorization re
WAG-0619    4/12/2019   Rafalski                                                                             WAGMDL_T1_TX00010722   WAGMDL_T1_TX00010724
                        Anda's Third Supplemental Response to Plaintiffs' (First) Combined Discovery
WAG-0620    4/12/2019   Requests
WAG-0621    5/10/2019   Appendix C - McCann Flag Initial Transactions
WAG-0622    5/10/2019   Appendix C - McCann Flag Method Examples
WAG-0623    5/10/2019   Appendix C - McCann Flagging Methodology - Example Flagging.twb
WAG-0624    5/10/2019   Appendix C - McCann Flagging Methodology - Flag First Txn.twb
WAG-0625    5/10/2019   Appendix C - McCann Identified Transactions.csv
WAG-0626    5/10/2019   Appendix D - Allegedly Suspicious Order Analysis - Dataset, Spreadshee
WAG-0627    5/10/2019   Appendix D - Allegedly Suspicious Order Analysis - Full Time Period .twbx
WAG-0628    5/10/2019   Allegedly Suspicious Order Analysis - Restricted Time Period .twbx
WAG-0629    5/10/2019   Appendix D - Allegedly Suspicious Order Analysi
WAG-0630    5/10/2019   Appendix E - Old Store and New Store Analysis
WAG-0631    5/10/2019   Appendix E - Old Stores vs. New Stores - Flagging - Dataset, Spreadshee
WAG-0632    5/10/2019   Appendix E - Old Stores vs. New Stores - Flagging.twbx
                        Appendix E - Volume Differences Old Stores vs New Stores - Dataset,
WAG-0633    5/10/2019   Spreadsheet
WAG-0634    5/10/2019   Appendix E - Volume Differences Old Stores vs New Stores.twbx
WAG-0635    5/10/2019   Appendix F - Refused Buyer DEA Numbers
                        Appendix F Reused Buyer DEA Numbers, Appendix H Monthly Transaction
WAG-0636    5/10/2019   Summary.twbx
                        Appendix F Reused Buyer DEA Numbers, Appendix H Monthly Transaction
WAG-0637    5/10/2019   Summary, Spreadsheet
WAG-0638    5/10/2019   Appendix G - Drug Strength Charts- Dataset, Spreadsheet
WAG-0639    5/10/2019   Appendix G - Drug Strength Charts
WAG-0640    5/10/2019   Appendix G - Drug Strength Charts.twbx
WAG-0641    5/10/2019   Appendix H - Monthly Transaction Summary Charts by Store
WAG-0642    5/10/2019   Gregory Anderson Curriculum Vitae
WAG-0643                Number Not Used
WAG-0644    5/10/2019   Robert Brunner Curriculum Vitae
WAG-0645    5/10/2019   Robert Parrado Curriculum Vitae
                        Opioid Misuse Initiation: Implications for Intervention by K. Rigg et al, Journal
WAG-0646    5/14/2019   of Addictive Diseases                                                                WAGMDL_T1_TX00010725   WAGMDL_T1_TX00010737
WAG-0647                Number Not Used
                        Walgreens Implements Safe Drug Disposal Options for Customers in All of Its
WAG-0648    6/24/2019   Pharmacies, Walgreens Newsroom                                                       WAGMDL_T1_TX00010745   WAGMDL_T1_TX00010746
                        Walgreens to Provide Drug Disposal Packets Free to Customers by Associated
WAG-0649    6/24/2019   Press, The Washington Post                                                           WAGMDL_T1_TX00010747   WAGMDL_T1_TX00010748
                        Buprenorphine, DEA Diversion Control Division, Drug & Chemical Evaluation
WAG-0650   07/00/2019   Section                                                                              WAGMDL_T1_TX00010749   WAGMDL_T1_TX00010749
                        Methadone, DEA Diversion Control Division, Drug & Chemical Evaluation
WAG-0651   07/00/2019   Section                                                                              WAGMDL_T1_TX00010750   WAGMDL_T1_TX00010750
WAG-0652     8/5/2019   J. Stein letter to N. Pelosi re opioid epidemic                                      WAGMDL_T1_TX00010751   WAGMDL_T1_TX00010756
                        As overdoses soared, nearly 35 billion opioids - half of distributed pills - handled
WAG-0653    8/12/2019   by 15 percent of pharmacies by J. Abelson et al, The Washington Post                 WAGMDL_T1_TX00010757   WAGMDL_T1_TX00010762
                        As overdoses soared, nearly 35 billion opioids - half of distributed pills - handled
WAG-0654    8/12/2019   by 15 percent of pharmacies by J. Abelson et al, The Washington Post                 WAGMDL_T1_TX00010763   WAGMDL_T1_TX00010777
                        How many pain pills went to your pharmacy? By A. Emamdjomeh et al, The
WAG-0655    8/12/2019   Washington Post                                                                      WAGMDL_T1_TX00010778   WAGMDL_T1_TX00010787
                        Discount Drug Mart's Amended Responses to Plaintiffs' Combined Discovery
WAG-0656   11/18/2019   Requests
WAG-0657    9/27/2012   Email from M. Umbleby to T. Polster re PDQ Emai                                      WAGMDL00113825         WAGMDL00113826




                                                                                                                         Page 17 of 26
                                              Case: 1:17-md-02804-DAP        Doc #: 2744 Filed: 10/07/19 20 of 29. PageID #: 422098
                                                                 In re: National Prescription Opioids Litigation - Walgreens' Trial Exhibit List



                                                                                                                                                                Admission    Plaintiff   Defendants'                      Not
 Ex. No.     Date                                         Description                                          Beg Bates            End Bates       901 Stip.     Stip.     Objections   Objections    Offered Admitted Admitted
                        Email from E. Svihra to Loss Prevention Operations re Transferring Controlled
WAG-0658    4/11/2013   Substances                                                                    WAGMDL00700161         WAGMDL00700161
WAG-0659    5/19/2015   WESH 2 Gets Answers on State's Prescription Problems, WESH                    WAGMDL_T1_TX00003795   WAGMDL_T1_TX00003796
WAG-0660   00/00/0000   Map Screenshots - New and Old Stores Together
WAG-0661   00/00/0000   Map Screenshots - New Stores
WAG-0662   00/00/0000   Map Screenshots - Old Stores
WAG-0663   00/00/0000   Opioid Overdose Data Resources CDC Injury Center                              WAGMDL_T1_TX00000001   WAGMDL_T1_TX00000003
                        Walgreens Stores in Cuyahoga and Summit, OH by McCann Flagging
WAG-0664   00/00/0000   Methodology by First Fail Date
WAG-0665   00/00/0000   National Drug Code Directory_ndcfile.txt
WAG-0666   00/00/0000   SQL_readme.txt
WAG-0667   00/00/0000   Tableau_readme.txt
WAG-0668   00/00/0000   Walgreens Store Location Information
                        Excessive Purchases Schedule II; Excessive Purchases Schedule III, IV, V,     CAH_MDL_PRIORPROD_DE   CAH_MDL_PRIORPROD_DE
WAG-0669   00/00/0000   FOIA Confidential Treatment Requested by Cardinal                             A07_01384160-R         A07_01384161-R
WAG-0670   00/00/0000   Pharmacies Limit Legitimate Paid Meds, Health News Florida Staff              WAGMDL_T1_TX00000004   WAGMDL_T1_TX00000005
                        Drugs @ FDA: FDA Approved Drug Products, Endo Pharms New Drug
WAG-0671   00/00/0000   Application 007337 Percodan, FDA                                              WAGMDL_T1_TX00000006   WAGMDL_T1_TX00000007
                        Drugs @ FDA: FDA Approved Drug Products, Hospira New Drug Application
WAG-0672   00/00/0000   016194 Talwin, FDA                                                            WAGMDL_T1_TX00000008   WAGMDL_T1_TX00000008
                        Drugs @ FDA: FDA Approved Drug Products Vintage Pharms LLC
WAG-0673   00/00/0000   Abbreviated New Drug Application 085106 Percocet, FDA                         WAGMDL_T1_TX00000009   WAGMDL_T1_TX00000009
WAG-0674   00/00/0000   24 Hour Walgreens Pharmacy - Katy, TX Store Location Information Printout WAGMDL_T1_TX00000010       WAGMDL_T1_TX00000012
                        Knowing Your Customer/Suspicious Orders Reporting, US DOJ DEA Diversion
WAG-0675   00/00/0000   Control Division                                                              WAGMDL_T1_TX00000013   WAGMDL_T1_TX00000014
WAG-0676   00/00/0000   24 Hours Walgreens Pharmacy - Lorain, OH Store Location Information           WAGMDL_T1_TX00000015   WAGMDL_T1_TX00000017
WAG-0677   00/00/0000   Walgreens Pharmacy - New Port Richey, FL Store Location Information           WAGMDL_T1_TX00000018   WAGMDL_T1_TX00000020
WAG-0678   00/00/0000   Opioid Oral Morphine Milligram Equivalent (MME) Conversion Factors            WAGMDL_T1_TX00000021   WAGMDL_T1_TX00000022
WAG-0679   00/00/0000   Walgreens Pharmacy - Palm Harbor, FL Store Location Information               WAGMDL_T1_TX00000023   WAGMDL_T1_TX00000024
WAG-0680   00/00/0000   DEA Drug Scheduling, Printout from DEA Website                                WAGMDL_T1_TX00000025   WAGMDL_T1_TX00000027
                        Automation of Reports and Consolidated Orders System (ARCOS), US DOJ
WAG-0681   00/00/0000   DEA Diversion Control Division                                                WAGMDL_T1_TX00000028   WAGMDL_T1_TX00000029
WAG-0682   00/00/0000   Registration Categories and Fees, US DOJ DEA Diversion Control Division       WAGMDL_T1_TX00000030   WAGMDL_T1_TX00000031
                        ARCOS Registrant Handbook, Part I General Information, US DOJ DEA
WAG-0683   00/00/0000   Diversion Control Division Website                                            WAGMDL_T1_TX00000032   WAGMDL_T1_TX00000034
                        Controlled Substance Schedules, US DOJ DEA Diversion Control Division
WAG-0684   00/00/0000   Website                                                                       WAGMDL_T1_TX00000035   WAGMDL_T1_TX00000037
WAG-0685   00/00/0000   Quota Applications, US DOJ DEA Diversion Control Division Website             WAGMDL_T1_TX00000038   WAGMDL_T1_TX00000039
WAG-0686   00/00/0000   Theft/Loss Reporting; US DOJ DEA Diversion Control Division                   WAGMDL_T1_TX00000040   WAGMDL_T1_TX00000041
WAG-0687                Number Not Used
WAG-0688   00/00/0000   Summary of Requirements DEA Diversion Control Fee Accoun                      WAGMDL_T1_TX00000042   WAGMDL_T1_TX00000054
WAG-0689   00/00/0000   Draft notes re Handling Suspicious Orders                                     WAGFLDEA00001856       WAGFLDEA00001857
WAG-0690   00/00/0000   Presentation re Good Faith Dispensing                                         WAGFLDEA00000184       WAGFLDEA00000205
WAG-0691   00/00/0000   Store Sales and Safety Concerns Report                                        WAGFLDEA00001710       WAGFLDEA00001710
WAG-0692   00/00/0000   A Pharmacist's Guide to Prescription Fraud, DEA Informational Brochure        WAGMDL00766620         WAGMDL00766621
WAG-0693   00/00/0000   Prescriber Due Diligence Review Form                                          WAGMDL00767034         WAGMDL00767037
WAG-0694   00/00/0000   Distribution of Suspicious Order Reports                                      WAGMDL00768935         WAGMDL00768936
                        Office of Chief Counsel Diversion and Regulatory Litigation by C. Mendez Slide
                                                                                                      WAGMDL00768986         WAGMDL00769008
WAG-0695   00/00/0000   Deck
                                                                                                      WAGMDL00390035;        WAGMDL00395922;
WAG-0696   00/00/0000   Suspicious Order Reports (SORs)                                               WAGMDL00396034         WAGMDL00400341
WAG-0697    4/29/2008   Cleveland Police Department, Report 4/29/08, State of Ohio                    CLEVE_004084191        CLEVE_004084290
WAG-0698   10/20/2008   Cleveland Police Department, Report 10/20/08, State of Ohio                   CLEVE_004085959        CLEVE_004086058
WAG-0699   11/19/2009   Cleveland Police Department, Report 11/19/09, State of Ohio                   CLEVE_004086259        CLEVE_004086358
WAG-0700    4/14/2011   Cleveland Police Department, Report 4/14/11, State of Ohio                    CLEVE_004084691        CLEVE_004084758
WAG-0701    5/15/2011   Cleveland Police Department, Report 11/19/09, State of Ohio                   CLEVE_004086359        CLEVE_004086458




                                                                                                                 Page 18 of 26
                                                 Case: 1:17-md-02804-DAP        Doc #: 2744 Filed: 10/07/19 21 of 29. PageID #: 422099
                                                                    In re: National Prescription Opioids Litigation - Walgreens' Trial Exhibit List



                                                                                                                                                                            Admission    Plaintiff   Defendants'                      Not
 Ex. No.     Date                                           Description                                           Beg Bates                     End Bates       901 Stip.     Stip.     Objections   Objections    Offered Admitted Admitted
WAG-0702    12/2/2011   Cleveland Police Department, Report 12/2/11, State of Ohio                        CLEVE_004084759                CLEVE_004084858
WAG-0703    1/23/2012   Cleveland Police Department, Report 1/23/12, State of Ohio                        CLEVE_004085359                CLEVE_004085458
WAG-0704    3/26/2012   Cleveland Police Department, Report 3/26/12, State of Ohio                        CLEVE_004086159                CLEVE_004086258
WAG-0705    4/18/2012   Cleveland Police Department, Report 4/18/12, State of Ohio                        CLEVE_004085659                CLEVE_004085758
WAG-0706    7/20/2012   Cleveland Police Department, Report 7/20/12, State of Ohio                        CLEVE_004085059                CLEVE_004085158
WAG-0707     9/5/2012   Cleveland Police Department, Report 9/5/12, State of Ohio                         CLEVE_004085459                CLEVE_004085558
WAG-0708   10/16/2012   Cleveland Police Department, Report 8/31/18, State of Ohio                        CLEVE_004086759                CLEVE_004086858
WAG-0709    1/11/2013   Cleveland Police Department, Report 1/11/13, State of Ohio                        CLEVE_004085159                CLEVE_004085258
WAG-0710    12/6/2013   Cleveland Police Department, Report 12/6/13, State of Ohio                        CLEVE_004085759                CLEVE_004085858
WAG-0711   12/17/2013   Cleveland Police Department, Report 12/17/13, State of Ohio                       CLEVE_004083691                CLEVE_004083790
WAG-0712   12/18/2013   Cleveland Police Department, Report 12/18/13, State of Ohio                       CLEVE_004083791                CLEVE_004083890
WAG-0713     5/6/2014   Cleveland Police Department, Report 5/6/13, State of Ohio                         CLEVE_004083891                CLEVE_004083990
WAG-0714    9/16/2014   Cleveland Police Department, Report 9/16/14, State of Ohio                        CLEVE_004086459                CLEVE_004086558
WAG-0715    4/15/2015   Cleveland Police Department, Report 4/15/15, State of Ohio                        CLEVE_004084291                CLEVE_004084390
WAG-0716    10/1/2015   Cleveland Police Department, Report 10/1/15, State of Ohio                        CLEVE_004085259                CLEVE_004085358
WAG-0717    3/23/2016   Cleveland Police Department, Report 3/23/16, State of Ohio                        CLEVE_004084391                CLEVE_004084490
WAG-0718    8/31/2018   Cleveland Police Department, Report 8/31/18, State of Ohio                        CLEVE_004086559                CLEVE_004086658
                        Changes in Opioid-Involved Overdoes Deaths by Opioid Type and Presence of
                        Benzodiazepines, Cocaine, and Methamphetamine - 25 States, July-December
WAG-0719    8/30/2019   2017 to January-June 2018, CDC Morbidity and Mortality Weekly Report              WAGMDL_T1_TX00010788           WAGMDL_T1_TX00010795
WAG-0720    9/20/2019   Flailing on Fentanyl, K. Zezima & C. Itkowitz, The Washington Pos                 WAGMDL_T1_TX00010796           WAGMDL_T1_TX00010835
WAG-0721    3/13/2019   The Fentanyl Failure, S. Higham, et al., The Washington Pos                       WAGMDL_T1_TX00010836           WAGMDL_T1_TX00010873
                        The flow of the fentanyl: In the Mail, over the border, S. Horwitz & S. Higham,
WAG-0722    8/23/2019   The Washington Post                                                               WAGMDL_T1_TX00010874           WAGMDL_T1_TX00010910
                        Combating the Opioid Epidemic: Examining Concerns About Distribution and
                        Diversion, House of Representatives, Subcommittee on Oversight and
WAG-0723     5/8/2018   Investigations, Committee on Energy and Commerce Report                           WAGMDL_T1_TX00010911           WAGMDL_T1_TX00011040
                        Framework Agreement between AmerisourceBergen Corp., Wagreen Co., and
WAG-0724    3/18/2013   Alliance Boots GmbH                                                               WAGMDL_T1_TX00011041           WAGMDL_T1_TX00011195
WAG-0725    3/18/2013   AmerisourceBergen Shareholders Agreement                                          WAGMDL_T1_TX00011196           WAGMDL_T1_TX00011261
WAG-0726    8/31/2011   Florida Shutting 'Pill Mill' Clinics, L. Alvarex, The New York Time               WAGMDL_T1_TX00011262           WAGMDL_T1_TX00011266
WAG-0727     7/5/2006   Cleveland Police Department, Report 7/5/06, State of Ohio                         CLEVE_004086033                CLEVE_004086036
WAG-0728   10/24/2006   Cleveland Police Department, Report 10/24/06, State of Ohio                       CLEVE_004086279                CLEVE_004086279
WAG-0729    8/27/2008   Cleveland Police Department, Report 8/27/08, State of Ohio                        CLEVE_004086783                CLEVE_004086788
WAG-0730     2/8/2009   Cleveland Police Department, Report 2/8/09, State of Ohio                         CLEVE_004085775                CLEVE_004085804
WAG-0731     3/3/2009   Cleveland Police Department, Report 3/3/09, State of Ohio                         CLEVE_004085749                CLEVE_004085758
WAG-0732     7/5/2009   Cleveland Police Department, Report 7/5/09, State of Ohio                         CLEVE_004086033                CLEVE_004086040
WAG-0733   11/15/2009   Cleveland Police Department, Report 11/15/15, State of Ohio                       CLEVE_004085311                CLEVE_004085312
WAG-0734   11/15/2009   Cleveland Police Department, Report 11/15/09, State of Ohio                       CLEVE_004085308                CLEVE_004085313
WAG-0735   11/19/2009   Cleveland Police Department, Report 11/19/09, State of Ohio                       CLEVE_004086262                CLEVE_004086270
WAG-0736     3/1/2010   Cleveland Police Department, Report 3/1/10, State of Ohio                         CLEVE_004085220                CLEVE_004085225
WAG-0737     1/3/2011   Cleveland Police Department, Report 1/3/11, State of Ohio                         CLEVE_004086843                CLEVE_004086856
WAG-0738    1/17/2011   Cleveland Division of Police, Report 1/17/11, State of Ohio                       CLEVE_004084931                CLEVE_004084944
WAG-0739    1/17/2011   Cleveland Division of Police, Report 1/17/11, State of Ohio                       CLEVE_004084931                CLEVE_004084936
WAG-0740     3/3/2011   Cleveland Police Department, Report 3/3/11, State of Ohio                         CLEVE_004084845                CLEVE_004084854
WAG-0741    4/14/2011   Cleveland Police Department, Report 4/14/11, State of Ohio                        CLEVE_004084691                CLEVE_004084702
                        Akron Police Department Report of Investigation diversion of Oxycodone,
WAG-0742    4/27/2011   Methadone by forged prescription                                                  AKRON_001273703                AKRON_001273704
WAG-0743     6/7/2011   Cleveland Police Department, Report 6/7/11, State of Ohio                         CLEVE_004084827                CLEVE_004084835
WAG-0744     6/7/2011   Cleveland Police Department, Report 6/7/11, State of Ohio                         CLEVE_004084840                CLEVE_004084844
WAG-0745     6/7/2011   Cleveland Police Department, Report 6/7/11, State of Ohio                         CLEVE_004084827                CLEVE_004084829
WAG-0746     6/7/2011   Cleveland Division of Police, Report 6/7/11, State of Ohio                        CLEVE_004084886                CLEVE_004084902
WAG-0747    6/21/2011   Akron Police Department Report of Investigation, 6/7/11                           AKRON_001228207                AKRON_001228212
WAG-0748   11/30/2011   Cleveland Police Department, Report 11/30/11, State of Ohio                       CLEVE_004086317                CLEVE_004086318
WAG-0749    1/23/2012   Cleveland Police Department, Report 1/23/12, State of Ohio                        CLEVE_004086344                CLEVE_004086349
WAG-0750    2/13/2012   Cleveland Police Department, Report 2/13/12, State of Ohio                        CLEVE_004084788                CLEVE_004084798




                                                                                                                              Page 19 of 26
                                               Case: 1:17-md-02804-DAP        Doc #: 2744 Filed: 10/07/19 22 of 29. PageID #: 422100
                                                                  In re: National Prescription Opioids Litigation - Walgreens' Trial Exhibit List



                                                                                                                                                                       Admission    Plaintiff   Defendants'                      Not
 Ex. No.     Date                                         Description                                           Beg Bates                End Bates         901 Stip.     Stip.     Objections   Objections    Offered Admitted Admitted
WAG-0751    2/13/2012   Cleveland Police Department, Report 2/13/12, State of Ohio                      CLEVE_004085145           CLEVE_004085148
WAG-0752    2/17/2012   Cleveland Police Department, Report 2/17/12, State of Ohio                      CLEVE_004085148           CLEVE_004085148
WAG-0753    3/26/2012   Cleveland Police Department, Report 3/26/12, State of Ohio                      CLEVE_004086159           CLEVE_004086169
WAG-0754    7/17/2012   Cleveland Police Department, Report 7/17/12, State of Ohio                      CLEVE_004085370           CLEVE_004085373
WAG-0755    7/17/2012   Cleveland Police Department, Report 7/17/12, State of Ohio                      CLEVE_004085370           CLEVE_004085382
WAG-0756    1/11/2013   Cleveland Police Department, Report 1/11/13, State of Ohio                      CLEVE_004085165           CLEVE_004085170
WAG-0757    1/20/2013   Cleveland Police Department, Report 1/20/13, State of Ohio                      CLEVE_004083899           CLEVE_004083911
WAG-0758    4/15/2013   Cleveland Police Department, Report 4/15/13, State of Ohio                      CLEVE_004083980           CLEVE_004083990
WAG-0759     7/8/2013   Cleveland Police Department, Report 7/8/13, State of Ohio                       CLEVE_004083975           CLEVE_004083979
WAG-0760    12/9/2013   Cleveland Division of Police, Report 12/9/2013, State of Ohio                   CLEVE_004084077           CLEVE_004084090
WAG-0761    1/29/2014   Cleveland Police Department, Report 1/29/14, State of Ohio                      CLEVE_004085828           CLEVE_004085834
WAG-0762    2/18/2014   Cleveland Police Department, Report 2/18/14, State of Ohio                      CLEVE_004083877           CLEVE_004083878
WAG-0763    4/12/2014   Cleveland Police Department, Report 4/12/14, State of Ohio                      CLEVE_004084214           CLEVE_004084228
WAG-0764    6/26/2014   Cleveland Police Department, Report 6/26/14, State of Ohio                      CLEVE_004084715           CLEVE_004084720
WAG-0765    7/15/2014   Cleveland Division of Police, Report 7/15/14, State of Ohio                     CLEVE_004084057           CLEVE_004084058
WAG-0766    7/24/2014   Cleveland Police Department, Report 7/24/14, State of Ohio                      CLEVE_004084711           CLEVE_004084728
                        Cleveland Division of Police; Various Case Reports;12/09/2013 to 10/04/2014;
WAG-0767   10/14/2014   State of Ohio                                                                   CLEVE_004083991           CLEVE_004084090
WAG-0768   12/18/2014   Cleveland Police Department, Report 12/18/14, State of Ohio                     CLEVE_004084729           CLEVE_004084735
WAG-0769    3/28/2015   Cleveland Division of Police, Reports 3/28/15, State of Ohio                    CLEVE_004084491           CLEVE_004084590
                        Cleveland Division of Police; Various Case Reports; 03/28/2015 to 4/15/2015;
WAG-0770    3/28/2015   State of Ohio                                                                   CLEVE_004084491           CLEVE_004084503
WAG-0771    4/15/2015   Cleveland Police Department, Report 4/15/15, State of Ohio                      CLEVE_004084281           CLEVE_004084304
                        Cleveland Division of Police Departmental Information Form, 10/9/15, State of
WAG-0772    10/9/2015   Ohio                                                                            CLEVE_004292870_1_0001    CLEVE_004292870_1_0003
WAG-0773    1/15/2016   Cleveland Police Department, Report 1/15/16, State of Ohio                      CLEVE_004084408           CLEVE_004084433
WAG-0774    4/20/2016   Cleveland Police Department, Report 4/20/16, State of Ohio                      CLEVE_004084457           CLEVE_004084462
WAG-0775    5/17/2016   Cleveland Police Department, Report 5/17/16, State of Ohio                      CLEVE_004083781           CLEVE_004083789
WAG-0776     8/4/2016   Cleveland Division of Police, Report 8/4/16, State of Ohio                      CLEVE_004084535           CLEVE_004084543
WAG-0777     1/2/2017   Cleveland Police Department, Report 1/2/17, State of Ohio                       CLEVE_004084703           CLEVE_004084710
WAG-0778    3/29/2017   Cleveland Police Department, Report 3/29/17, State of Ohio                      CLEVE_004084470           CLEVE_004084477
                        Cleveland Division of Police; Various Case Reports; 01/31/2010 to 09/19/2017;
WAG-0779    9/19/2017   State of Ohio                                                                   CLEVE_004084859           CLEVE_004084958
WAG-0780   12/27/2017   Cleveland Police Department, Report 12/27/2017, State of Ohio                   CLEVE_004293643_2_0001    CLEVE_004293643_4_0001
WAG-0781    6/13/2018   Cleveland Police Department, Report 6/13/18, State of Ohio                      CLEVE_004086240           CLEVE_004086251
WAG-0782    10/9/2018   Akron Police Department Incident Report 10/9/18                                 AKRON_001158017           AKRON_001158018
WAG-0783    4/30/2007   Cleveland Police Department, Report 4/30/07, State of Ohio                      CLEVE_004085076           CLEVE_004085076
WAG-0784   00/00/0000   Number Not Used
WAG-0785    3/22/2019   03/22/19 Deposition Transcript of David Courtwright
                        The Prescription Opiod and Heorin Crisis: A Public Health Approach to an
WAG-0786    1/12/2015   Epidemic of Addiction
                        In re National Prescription Opiate Litigation Third Amended Complaint and Jury
WAG-0787    3/21/2019   Demand
                        Has Wider Availability of Prescription Drugs for Pain Relief: Affected SSDI and
WAG-0788   07/00/2017   SSI Enrollment
WAG-0789   00/00/2011   The Economic Impact of Illicit Drug use on American Society
                        Economics Approaches to Estimating Benefits of Regulations Affecting
WAG-0790   00/00/0000   Addictive Goods
WAG-0791   00/00/2017   ADAMHS Board of Cuyahoga County Calendar Year 2017 Annual Report                CUYAH_000012577           CUYAH_000012592
WAG-0792   12/00/2017   The Opioid Epidemic's Impact on Children Services in Ohio
WAG-0793     1/9/2018   Suicide Emerges in Understanding the Opioid Epidemic
WAG-0794   05/00/2000   NBER Working Paper Series - Explaining the Rise in Youth Suicide
WAG-0795   03/00/2019   How the Reformulation of Oxycontin Ignited the Heroin Epidemic
                        Supply-Side Drug Policy in the Presence of Substitutes Evidence from the
WAG-0796   11/00/2018   Introduction of Abuse-Detternt Opioids
WAG-0797   00/00/2017   Mortality and Morbidity in the 21st Century




                                                                                                                       Page 20 of 26
                                              Case: 1:17-md-02804-DAP        Doc #: 2744 Filed: 10/07/19 23 of 29. PageID #: 422101
                                                                 In re: National Prescription Opioids Litigation - Walgreens' Trial Exhibit List



                                                                                                                                                              Admission    Plaintiff   Defendants'                      Not
 Ex. No.     Date                                        Description                                        Beg Bates                 End Bates   901 Stip.     Stip.     Objections   Objections    Offered Admitted Admitted
WAG-0798     1/8/2018 Deaths of Despair Redux: A Response to Christopher Ruhm
                      The National Academies Press - Understanding Crime Trends: Workshop Report
WAG-0799   00/00/2008 (2008)
                      Bringing Crime Trends Back into Criminology: A Critical Assessment of the
WAG-0800    10/2/2017 Literature and a Blueprint for Future Inquiry
WAG-0801   00/00/0000 Online Appendix
                      Cuyahoga County Medical Examiner's Office Heroin Fentanyl Cocaine Related
WAG-0802    6/22/2015 Deaths in Cuyahoga County
WAG-0803    7/11/2013 Delos Reyes Email Chain re Heroin Deaths and Legal Prescription              CUYAH_001710246             CUYAH_001710247
                      Associations of Nonmedical Pain Reliever Use and Initiation of Heroin Use in
WAG-0804   08/00/2013 the United States                                                            PPLP004153119               PPLP0041533135
WAG-0805    10/9/2017 Gilson Email to Caraffi et al re 28582659 - PubMed                           CUYAH_001670519             CUYAH_001670520
WAG-0806   00/00/0000 Spreadsheet
                      Cuyahoga County Medical Examiner's Office Heroin Fentanyl Cocaine Related
WAG-0807    1/11/2018 Deaths in Cuyahoga County
WAG-0808   00/00/0000 Curriculum Vitae of Claire Kaspar                                            CUYAH_009451622             CUYAH_009451629
WAG-0809   12/14/2010 Email from E. Lavins to C. Naso re Power Point(s)                            CUYAH_009472363             CUYAH_009472363
WAG-0810    9/27/2012 Email from C. Kaspar to Dr. Gilson re Heroin Powerpoin                       CUYAH_002508689             CUYAH_002508690
WAG-0811    3/23/2012 Email from Gilson re Heroin Powerpoint                                       CUYAH_001710739             CUYAH_001710741
                      Email from Gilson to CPVDH@cuyahogacount.us et al re Poison Death Review
WAG-0812   00/00/0000 Committee                                                                    CUYAH_001636103             CUYAH_001636110
WAG-0813    2/26/2013 Cuyahoga County Poison Death Review Committee Meeting Minutes                CUYAH_001431797             CUYAH_001431801
WAG-0814    6/25/2013 Cuyahoga County Poison Death Review Committee Meeting Minutes                CUYAH_001709887             CUYAH_001709889
WAG-0815   00/00/0000 The Cuyahoga County Heroin Epidemic Abstract
WAG-0816   11/15/2013 Email from Lavins to Shannon re Cocaine                                      CUYAH_002141407             CUYAH_002141407
WAG-0817     4/5/2017 Email from Rico to Gilson et al re Cases from ELISA                          CUYAH_001627350             CUYAH_001627350
WAG-0818    7/30/2014 Email from Gilson to Shannon re OARRS Database                               CUYAH_001665204             CUYAH_001665204
WAG-0819   10/14/2015 Email from Kaspar to Shannon re IN2015-01856                                 CUYAH_002120507             CUYAH_002120507
WAG-0820     3/7/2014 Email from Shannon to Gilson re Ohio Medical Board Investigators             CUYAH_001640661             CUYAH_001640662
                      Cuyahoga County Medical Examiner's Office 2017 Preliminary Drug Deaths
WAG-0821   00/00/2017 Report
WAG-0822     7/3/2014 Email from Gilson to Shannon re Fentanyl Cases                               CUYAH_001623646             CUYAH_001623647
WAG-0823    8/31/2016 Email from Lavins to Gilson et al re Cases 8-31-2016                         CUYAH_001704539             CUYAH_001704541
                      Email from Lavins to Kaspar et al re Fentalogues in blood using Randox ELISA
WAG-0824    1/26/2018 Reagents for Carfentanil and Other Fentalogues                               CUYAH_001632183             CUYAH_001632184
WAG-0825   00/00/0000 The Medical Examiner's Role in Addressing the Opioid Crisis                  CUYAH_001671011             CUYAH_001671018
WAG-0826    9/27/2012 Email from Shannon to Kaspar re Cleveland.com Article                        CUYAH_002137287             CUYAH_002137287
WAG-0827   00/00/2009 Akron Police Department 2009 Annual Report
WAG-0828   00/00/2012 Akron Police Department 2012 Annual Report
WAG-0829    6/26/2006 Email from Pullen to Leonard re FI Card: Martin, Robin M                     AKRON_001126227             AKRON_001126227
WAG-0830     1/1/2007 Email from Pullen to Leonard re FI Card: Carson, Robert                      AKRON_001126228             AKRON_001126228
WAG-0831    8/16/2009 Email from Simcox to Leonard re Percocet                                     AKRON_001142026             AKRON_001142026
WAG-0832   10/28/2009 Email from Miksch to Leonard re Walgreens break in                           AKRON_000368006             AKRON_000368006
WAG-0833   12/13/2011 Email from Leonard to Westfall, Attachment - Diversion Investigation         AKRON_000368766             AKRON_000368769
WAG-0834   00/00/2011 Handwritten OARRS Report                                                     AKRON_001818061             AKRON_001818098
WAG-0835    7/16/2013 Email from Westfall to Leonard et al re FBI-LEEDA Drug Diversion Summi       AKRON_001163442             AKRON_001163444
                      U.S. Department of Justice, Drug Enforcement Administration Drug Diversion
WAG-0836   11/25/2018 Control Division, Tactical Diversion Squads
                      Email from DePasquale to Siegle et al re HIDTA Executive Board Meeting -
WAG-0837    5/24/2018 May 31, 2018 @ 10:30 am                                                      AKRON_001135275             AKRON_001135406
WAG-0838    6/25/2012 Email from Leonard to Parran re Expert Witness                               AKRON_001142305             AKRON_001142308
WAG-0839    6/30/2014 Email from Janish to Detroit, Cleveland TDS Group et al re Please Read       SUMMIT_001233671            SUMMIT_001233719
                      Leonard Email to Sims re ABJ Article Yesterday about Doctors Who Don't Care
WAG-0840    10/5/2016 When Prescribing Narcoitcs                                                   AKRON_000367833             AKRON_000367834
                      21 CFR Part 1308 Schedules of Controlled Substances: Rescheduling of
WAG-0841    8/22/2014 Hydrocodone Combination Products from Schedule III to Schedule II




                                                                                                                    Page 21 of 26
                                                Case: 1:17-md-02804-DAP        Doc #: 2744 Filed: 10/07/19 24 of 29. PageID #: 422102
                                                                   In re: National Prescription Opioids Litigation - Walgreens' Trial Exhibit List



                                                                                                                                                                       Admission    Plaintiff   Defendants'                      Not
 Ex. No.     Date                                         Description                                            Beg Bates                     End Bates   901 Stip.     Stip.     Objections   Objections    Offered Admitted Admitted
WAG-0842    9/25/2010   Email from rphmixer to Leonard re possible drug seeker                            AKRON_001142381               AKRON_001142381
WAG-0843    11/5/2010   Email from Leonard to Hsprx786 re celestial jones/harper                          AKRON_000368237               AKRON_000368237
WAG-0844    4/11/2011   Email from Miksch to Leonard re Harper Search Warrant                             AKRON_001142386               AKRON_001142386
WAG-0845    4/11/2011   Harper Search Warrant                                                             AKRON_001142387               AKRON_001142389
WAG-0846   00/00/2011   Spreadsheet from the Ohio Board of Medicine
WAG-0847    3/25/2019   Ohio License Look Up for Adolph Harper
                        Department of Justice Press Release Northern District of Ohio, Akron Doctor
                        Sentenced to 10 Years in Prison for Illegally Prescribing Painkillers, Even After
WAG-0848    2/13/2015   Patient Died
WAG-0849    1/16/2013   Email from Miksch to Leonard et al re Harper patient dies                         AKRON_000368456               AKRON_000368456
WAG-0850   00/00/2012   Protected Health Information, Patient Deaths Associated with Dr. Harper           AKRON_000368457               AKRON_00036845
                        Federal Register, Volume 80, Number 138; the Recommended Rulings, Findings
WAG-0851    7/20/2015   of Fact, Conclusions of Law and Decision of the Administrative Law Judge
                        Indictment for Adolph Harper, Jr., Adria Harper, Patricia Laughman, and
WAG-0852    3/25/2014   Tequilla Berry
WAG-0853   11/10/2015   Akron doctor sentenced to prison for giving painkillers for sex, money
                        National Diversion Survey Questionnaire; Time Period Covered: 10-01-15 to 12-
WAG-0854    1/26/2016   31-15; Reporter: Patrick Leonard                                                  AKRON_000370688               AKRON_000370694
WAG-0855    7/25/2011   Email from Frank to Leonard re Drug Court - Louis Wiggins                         AKRON_000368263               AKRON_000368264
WAG-0856     5/5/2015   Email from Leonard to Janish re WebTA                                             AKRON_000368859               AKRON_000368861
WAG-0857    3/25/2019   Appendix 1 to McCann Report: Resume of Craig McCann
WAG-0858    3/25/2019   Appendix 2 to McCann Report: Corrections to the ARCOS Data
WAG-0859                Number Not Used
WAG-0860    9/30/2011   Morgan Keegan & Co., Inc. v. Garrett 816 F.Supp.2d 439 (2011)
WAG-0861    3/25/2019   Appendix 6 to McCann Report: List of Reporter Company Families
WAG-0862    3/25/2019   Appendix D to McCann Report: Additional McKesson Figures and Tables
WAG-0863    3/25/2019   Exhibit P to McCann Report: Excessive Purchases, Schedule II
WAG-0864    3/25/2019   Excerpts from Appendix 10 of McCann Report
WAG-0865    3/25/2019   Excerpts from Appendix 9 of McCann Report
WAG-0866    3/25/2019   Excerpts from Appendix 11 of McCann Report
                        Opioid Total MME by Company in Cuyahoga County, OH; Appendix 9 of
WAG-0867    3/25/2019   McCann Report
WAG-0868    3/25/2019   Opioid Total MME by Company in Summit, OH; Appendix 9 of McCann Repor
                        Opioid Total Dosage Units by Company in Cuyahoga County, OH; Appendix 9
WAG-0869    3/25/2019   of McCann Report
                        Opioid Total Dosage Units by Company in Summit County, OH; Appendix 9 of
WAG-0870    3/25/2019   McCann Report
WAG-0871    3/25/2019   Sub-Appendix I of Appendix 9: Distributor Reports
WAG-0872   00/00/2014   HSI Distributor Transaction with Flag Chart
WAG-0873    3/25/2019   Distributor Market Share by Year in Cuyahoga County, OH
WAG-0874    3/25/2019   Distributor Market Share by Year in Summit County, OH
                        Demonstrative: Dr. McCann's Transaction Analysis: Date of the First Flagged
                        Transaction, Distributor HBC - Oxycodone; Three Times Trailing Twelve-
WAG-0875   00/00/2018   Month Average Method
                        Demonstrative: Dr. McCann's Transaction Analysis: Date of the First Flagged
                        Transaction, Distributor HBC - Oxycodone; Twice Trailing Twelve-Month
WAG-0876   00/00/2018   Average Method
WAG-0877    1/27/2019   Aggregate Production Quota History for Selected Substances
                        Defense Expert Quota Chart; Indexed Hydrocodone Distribution; HBC
WAG-0878     5/2/2019   Distribution vs. DEA Quotas
WAG-0879    3/25/2019   Appendix 5 of McCann Report: List of Labeler Company Familie
WAG-0880    7/10/2017   Administrative Memorandum of Agreement between DEA and Mallinckrod
                        Excerpt of Excel Spreadsheet provided to manufacturer defendants in connection
WAG-0881    4/15/2019   to McCann Supplemental Report
WAG-0882    3/25/2019   Appendix F Opioid Flows; Appendix F of McCann Repor




                                                                                                                             Page 22 of 26
                                                Case: 1:17-md-02804-DAP        Doc #: 2744 Filed: 10/07/19 25 of 29. PageID #: 422103
                                                                   In re: National Prescription Opioids Litigation - Walgreens' Trial Exhibit List



                                                                                                                                                                    Admission    Plaintiff   Defendants'                      Not
 Ex. No.     Date                                         Description                                             Beg Bates                 End Bates   901 Stip.     Stip.     Objections   Objections    Offered Admitted Admitted
                        Appendix 1 to McCann Report: Labelers, Cuyahoga County and Summit
WAG-0883    3/25/2019   County, ARCOS Data, 2006-2014
WAG-0884   00/00/0000   Allergan List of NDC Codes and Source (Labeler or Chargeback)
WAG-0885   00/00/0000   Actavis List of NDC Codes and Source (Labeler, Chargeback, or Attribution
WAG-0886    4/23/2019   Computer code that generated the NDC list
WAG-0887     1/3/2018   Drug Overdose Details Summit County Medical Examiner                              SUMMIT_000068523          SUMMIT_000068568
WAG-0888   10/30/2017   Carfentanil and Current Opioid Trends in Summit County, Ohio
                        Summit County Medical Examiner Annual Report With Five Year Statistical
WAG-0889   00/00/0000   Trend 2016                                                                        SUMMIT_000022367          SUMMIT_000022438
                        Summit County Medical Examiner Annual Report With Five Year Statistical
WAG-0890   00/00/0000   Trend 2015                                                                        SUMMIT_000022730          SUMMIT_000022802
                        Letter from Orr to Summit County Medical Examiner re request under the
                        Freedom of Information Act is investigating deaths that may be related to the use
WAG-0891    9/10/2007   of Fentanyl patches                                                               SUMMIT_000042195          SUMMIT_000042198
WAG-0892   00/00/0000   Summit County Medical Examiner Toxicology Policies and Procedures Manua SUMMIT_000048059                    SUMMIT_000048170
WAG-0893   00/00/0000   Carfentanil and Current Opioid Trends in Summit County, Ohio Presentation
WAG-0894    7/23/2007   County of Summit Forensic Toxicology Laboratory                                   SUMMIT 000042349          SUMMIT 000042349
WAG-0895   00/00/2018   2017 Narcotics Unit Compliance Enforcement Stats                                  CLEVE_001485348           CLEVE_001485352
WAG-0896   11/25/2012   Narcotics Realignment                                                             CLEVE_000011161           CLEVE_000011163
                        Cleveland Police Department Document, Summary of Ongoing Investigations
WAG-0897    7/15/2009   Involving Doctors                                                                 CITY_CLE_000000701
WAG-0898    7/29/2014   Prince Email to Gingell re Dr. Lorenzo Lalli Plea                                 CLEVE_001486342           CLEVE_001486342
WAG-0899    9/14/2010   Slides: Ohio Prescription Drug Diversion, Evan Waidley Ohio HIDTA                 CLEVE_001485725           CLEVE_001485777
WAG-0900    4/18/2016   Prince Email to nsudiversion re Drug Trends Inquiry                               CLEVE_001486132           CLEVE_001486133
WAG-0901   08/00/2018   NADDI, Ohio Chapter Newsletter                                                    CLEVE_002247453           CLEVE_002247454
WAG-0902    1/24/2014   Testimony Supporting HB 381                                                       CLEVE_001485445           CLEVE_001485446
                        Justice Matter -- ECU Open Case Form; Investigation of Sabrina Carr etal. c/w
WAG-0903    1/15/2016   Deception to Obtain a Dangerous Drug                                              CUYAH_014632776           CUYAH_014632785
                        Justice Matter -- ECU Open Case Form; Investigation of Sabrina Carr etal. c/w
WAG-0904    1/15/2016   Deception to Obtain a Dangerous Drug (Redacted Copy)                              CUYAH_014632776           CUYAH_014632785
                        Slides: John Prince and Shelly Patena, Compliance Detectives; Westshore
                        Enforcement Bureau Drug Task Force - Presented to the Visiting Nurses
WAG-0905   00/00/2015   Association                                                                       CLEVE_00330993            CLEVE_00330993
WAG-0906   00/00/2017   Slides: How to Never See Me Again, Detective John Prince Diversion                CLEVE_001485493           CLEVE_001485545
WAG-0907   00/00/2016   Slides: Opioid Epidemice: An Overview of the Problem, Detective John Princ CLEVE_001485613                  CLEVE_001485664
                        Presentation Prescription Drugs: America's New Drug Epidemic; Script to
WAG-0908   00/00/2016   Presentation in Exhibit 12                                                        CLEVE_001485717           CLEVE_001485720
WAG-0909   00/00/2011   2010 Narcotics Unit Compliance Enforcement Stats                                  CLEVE_001485361           CLEVE_001485362
WAG-0910   00/00/2015   2014 Narcotics Unit Compliance Enforcement Stats                                  CLEVE_001485335           CLEVE_001485338
WAG-0911   00/00/2017   2016 Narcotics Unit Compliance Enforcement Stats                                  CLEVE_001485343           CLEVE_001485347
WAG-0912   00/00/2012   Cleveland Police Narcotics Unit, Compliance Case Tracker                          CLEVE_000345261           CLEVE_000345268
WAG-0913   00/00/2015   Cleveland Police Narcotics Unit, Compliance Case Tracker                          CLEVE_000345286           CLEVE_000345292
WAG-0914   00/00/2017   Ohio Department of Health, 2017 Ohio Drug Overdose Data: General Findings
                        U.S. DOJ DEA Web Printout; Diversion Control Division, Tactical Diversion
WAG-0915   11/25/2018   Squad
                        Plaintiff City of Cleveland's Amended and Supplemental Responses and
WAG-0916     3/4/2019   Objections to Distributor Defendants' Interrogatories (Excerpt)
WAG-0917   00/00/2013   Cleveland Police Narcotics Unit Compliance Case Tracker, First Row 2013
WAG-0918   00/00/2014   Cleveland Police Narcotics Unit Compliance Case Tracker, First Row 2014
WAG-0919   00/00/2015   Cleveland Police Narcotics Unit Compliance Case Tracker, First Row 2015
WAG-0920   00/00/2016   Cleveland Police Narcotics Unit Compliance Case Tracker, First Row 2016
WAG-0921   00/00/2017   Cleveland Police Narcotics Unit Compliance Case Tracker, First Row 2017
WAG-0922   00/00/2010   2010 Ohio Prescription Drug Grant Proposal Narrative                              CLEVE_002711760           CLEVE_002711761
                        Police Department, Cleveland, Ohio Departmental Information; Investigative
WAG-0923    11/4/2012   Cost Sheet                                                                        CLEVE_002712031           CLEVE_002712032
WAG-0924    1/19/2017   Email from Prince to Edwards re bad scripts at Rite Aid # 3148                    CLEVE_002518554           CLEVE_002518556




                                                                                                                         Page 23 of 26
                                                 Case: 1:17-md-02804-DAP        Doc #: 2744 Filed: 10/07/19 26 of 29. PageID #: 422104
                                                                    In re: National Prescription Opioids Litigation - Walgreens' Trial Exhibit List



                                                                                                                                                                            Admission    Plaintiff   Defendants'                      Not
 Ex. No.     Date                                          Description                                           Beg Bates                     End Bates        901 Stip.     Stip.     Objections   Objections    Offered Admitted Admitted
                        Zimmerman Letter to Gitchel re Bergen Brunswig Drug Company's developmen
WAG-0925    9/30/1996   of new system to monitor and report orders of controlled substances               ABDCMDL00315791               ABDCMDL00315794
WAG-0926   10/29/1996   Letter from Gitchel to Zimmerman re new method of reporting suspicious oder       ABDCMDL00315789               ABDCMDL00315790
                        Letter from Good to Zimmerman re granting approval of request to implement
WAG-0927    7/23/1998   new suspicious order reporting system                                             ABDCMDL00315783               ABDCMDL00315783
                        Rannazzisi Letter re responsibilities of controlled substance manufacturers and
WAG-0928   12/27/2007   distributors                                                                      ABDCMDL00269685               ABDCMDL00269694
                        Nicholson Letter to Ashley re decision in the matter ofMasters
WAG-0929     2/6/2018 Pharmaceutical, Inc. v. Drug Enforcement Administration                             MCKMDL00561146                MCKMDL00561147
                      Prescription Drugs: More DEA Information about Registrants' Controlled
WAG-0930    6/25/2015 Substances Roles Could Improve Their Understanding and Help Ensure Access
                      CSRA Memorandum to Distribution Center Managers et al re ABC Awarded
WAG-0931   10/25/2004 DEA Certificate of Appreciation                                                     ABDCMDL00315829               ABDCMDL00315861
WAG-0932    3/00/2005 Letter from McCarty to Mays re DEA tour of Bergen Brunswig facility                 ABDCMDL00315862               ABDCMDL00315881
                      US DOJ Diversion Control Division; Pharmaceutical Industry Conference
WAG-0933    9/12/2007 Agenda - September 11 and 12, 2007
WAG-0934   10/00/1998 Report to the U.S. Attorney General by the Suspicious Orders Task Force          CAH_HOUSE-002207                 CAH_HOUSE-002298
                                                                                                       CAH_MDL_PRIORPROD_DE             CAH_MDL_PRIORPROD_DE
WAG-0935     9/4/2005   Compliance Group, Ingredient Limit Report                                      AO7_01465435                     A07_01465712
                                                                                                       CAH_MDL_PRIORPROD_DE             CAH_MDL_PRIORPROD_DE
WAG-0936     2/6/2007   Regulatory Agency Contact Sheeet for Jeff Conners                              A07_00868973                     A07_00868973
                        Declaration of Michael A. Mone, Pursuant to 28 U.S.C. Section 1746; Cardinal CAH_MDL_PRIORPROD_DE               CAH_MDL_PRIORPROD_DE
WAG-0937     2/3/2012   Health, Inc. v. Eric Holder, Jr., et al.,                                      A12_00014053                     A12_00014081
WAG-0938    1/10/2008   Brantley Memo to File re New Choice Pharmacy (mult. memos                      CAH_MDL2804_00000605             CAH_MDL2804_00000618
WAG-0939     2/5/1998   Henry Schein Inc Verification Procedures for Controlled Drug Orders            HSI-MDL-00404226                 HSI-MDL-00404228
WAG-0940    7/17/2012   Rausch Memo to File re CVS # 3322 (DEA # AR7531418)                            CAH_MDL2804_00000204             CAH_MDL2804_00000219
                        Plaintiffs' Responses to the Amended and Clarified Discovery Ruling 12
WAG-0941    1/25/2019   Supplemental Interrogatory Issued to Plaintiffs
WAG-0942    3/25/2019   Excerpt from McCann Appendix 10; Total Shipments to Cuyahoga, OH
WAG-0943    7/10/2010   Wedekind Email to Parlato re oxycodone 30 mg                                   WAGFLDEA00000459                 WAGFLDEA00000460
WAG-0944    4/15/2019   Schedule II to Rafalski Expert Report
                        Excerpt from McCann Expert Report, Appendix 9; All Defendants 12 Opioid
WAG-0945    3/25/2019   Drug Distribution into Cuyahoga County, OH
                        Excerpt from McCann Expert Report, Appendix 11; Total Shipments to
WAG-0946    3/25/2019   Cuyahoga, OH
                                                                                                       CVS-MDLT1-000100763;             CVS-MDLT1-000100766;
WAG-0947   12/14/2010   Item Review Report - Control Drugs for Consumer Value Stores                   CVS-MDLT1-000100768              CVS-MDLT1-000100768
                                                                                                       CVS-MDLT1-000010672;             CVS-MDLT1-000010757;
WAG-0948    8/30/2013   Item Review Report - Control Drugs for Consumer Value Stores                   CVS-MDLT1-000083064              CVS-MDLT1-000083064
WAG-0949   00/00/0000   Slides: SOM Logic System; Actavis                                              ALLERGAN_MDL_02181128            ALLERGAN_MDL_02181172
                        Plaintiff Cardinal Health, Inc.'s Reply in Support of Motion for Preliminary
WAG-0950    2/13/2012   Injunction; Cardinal Health, Inc. v. Eric Holder, Jr., et al.
                        ASA Rocque Letter to Hobart et al re Possible Civil Action Against McKesson
WAG-0951    8/13/2014   Corporation for Violations of the Controlled Substances Act
WAG-0952    8/00/2017   Curriculum Vitae for Joel R. Saper, M.D.
WAG-0953     1/2/2008   Saper Letter to Chou re Opioid Guidelines
WAG-0954     7/1/2008   Saper Letter to Paice et al re Opioid Guidelines
                        Opioid Treatment Guidelines, Clinical Guidelines for the Use of Chronic Opioid
WAG-0955   02/00/2009   Therapy in Chronic Noncancer Pain                                              APS-MDL00000140                  APS-MDL00000179
WAG-0956   10/23/2017   New Migrane Study
                        The Influence of Pharma and Device Manufacturers on APS and Other PMA's,
WAG-0957   10/12/2011   A War Within
WAG-0958    3/24/2010   More on the Pain Debate, 3/24/10
WAG-0959     1/8/2019   Amended Notice of Videotaped 30(b)(6) Deposition of the County of Cuyahoga
                        Binder containing Cuyahoga County pleadings, organizational chart for          CUYAH_001430087;                 CUYAH_001430097;
WAG-0960   00/00/2018   Cuayhoga County and Cuyahoga Medical Examiner's Update                         CUYAH_015844369                  CUYAH_015844369



                                                                                                                             Page 24 of 26
                                                Case: 1:17-md-02804-DAP        Doc #: 2744 Filed: 10/07/19 27 of 29. PageID #: 422105
                                                                   In re: National Prescription Opioids Litigation - Walgreens' Trial Exhibit List



                                                                                                                                                                   Admission    Plaintiff   Defendants'                      Not
 Ex. No.     Date                                          Description                                         Beg Bates                   End Bates   901 Stip.     Stip.     Objections   Objections    Offered Admitted Admitted
                        Plaintiffs the County of Cuyahoga, Ohio and the State of Ohio ex rel.
                        Proescuting Attorney of Cuayhoga County, Michael C. O'Malley's Second
                        Supplemental Responses and Objections to Distributor Defendants' Interrogatory
WAG-0961   11/30/2018   No. 18 Pursuant to the Court's November 21, 2018 Order
WAG-0962   00/00/2016   Cuyahoga County Opiate Task Force Report 2016                                   CUYAH_000048285            CUYAH_000018277
                        Email from Shannon to Wing et al re AMCC Announces 7th Annual National
WAG-0963    11/8/2016   Day of Awareness and Disposal                                                   CUYAH_001630854            CUYAH_001630857
WAG-0964   00/00/2017   Total Expenditures 2005-2017 (Excel Spreadsheet)                                CUYAH_014627783            CUYAH_014627783
WAG-0965   00/00/2019   2017 Medical Examiner's Statistical Report Cuyahoga County
                        Cuyahoga County Medical Examiner's Office, Heroin/Fentanyl/Cocaine Related
WAG-0966    1/11/2019   Deaths in Cuyahoga County 2018 December Update
WAG-0967    5/25/2017   Final Drug Deaths Report, Cuyahoga County Medical Examiners Office              CUYAH_001623160
WAG-0968   00/00/0000   Spreadsheet re expenditure information related to the medical examiner
                        Medical Examiner's Office Heroin/Fentanyl/Cocaine Related Deaths in
WAG-0969     2/1/2019   Cuyahoga County 2019 Draft January Update
                        Medical Examiner's Office Heroin/Fentanyl/Cocaine Related Deaths in
WAG-0970     3/6/2019   Cuyahoga County 2019 February Update
WAG-0971   00/00/2016   Evolution of Opioid Crisis in Cuyahoga County, Ohio from 2012 - 2016            CUYAH 016482446            CUYAH 016482446
                        Fentanyl Data in Fatalities and Impairment (DUID) Cases: a 5-year (2010-2016)
WAG-0972   00/00/2016   Retrospective Study
WAG-0973   00/00/2017   Spreadsheet re list of deaths caused by drug overdose                           CUYAHOGA999975             CUYAHOGA999975
WAG-0974    9/27/2012   Shannon Email to Kaspar re Cleveland.com article                                CUYAH_002137287            CUYAH_002137287
WAG-0975    6/15/2017   Safety Department / Division of Fire Organization Chart June 2017               AKRON_000003559            AKRON_000003559
WAG-0976                Number Not Used
WAG-0977     6/3/2017   Vober Email to Oziomek et al re Overdose calls                                  AKRON_000232538            AKRON_000232538
WAG-0978     7/9/2012   Email from Natko to PDL_Paramedics re Surveillance of Drug Abuse Trends         AKRON_000266515            AKRON_000266523
                                                                                                        AKRON_ 000243690;          AKRON_ 000243690;
WAG-0979    8/22/2016   Email from Curry to Natko et al re CBS Visit to Akron, Ohio                     AKRON_ 000243705           AKRON_ 000243705
WAG-0980    3/19/2018   Email from Brown to Ball et al re Opioid Overdoses                              AKRON_000236205            AKRON_000236206
                        Akron Beacon Journal, Akron's new fire chief is trusted by colleagues and
WAG-0981    12/2/2016   committed to fighting opioid epidemic
WAG-0982   10/10/2017   Email from Natko to Dobbins et al re Opiate talking points                      AKRON_000233944            AKRON_000233945
WAG-0983    1/17/2017   Groeger Email to Tucker re 2016 budget comment bulletted                        AKRON_000230168            AKRON_000230169
WAG-0984   05/00/2017   2017 Budget Plan City of Akron, Ohio                                            AKRON_000003228            AKRON_000003558
                        Email from Tucker to Brown et al re % of Non-Violent Safety Force calls related
WAG-0985     3/8/2018   to Opioid addiction and Mental Health                                           AKRON_000236377            AKRON_000236379
                        The City of Akron, Ohio Plaintiff's Second Supplemental Response and
                        Objections to Distributor Defendants' Interrogatory No. 18 Pursuant to the
WAG-0986   11/30/2018   Court's November 21, 2018 Order
WAG-0987     3/4/2018   Email from O'Neil to Twigg re Meth                                              AKRON_000246625            AKRON_000246625
WAG-0988    6/15/2017   Safety Department / Division of Fire Organization Chart                         AKRON_000003559            AKRON_000003559
WAG-0989                Number Not Used
WAG-0990     3/4/2018   Email from O'Neil to Twigg re Meth                                              AKRON_000246625            AKRON_000246625
WAG-0991     4/9/2011   Email from Alden to Twigg re Upcoming training                                  AKRON_000241788            AKRON_000241791
                        EMS General Announcements Email to EMS General re Surveillance of Drug
WAG-0992     7/2/2012   Abuse Trends                                                                    AKRON_000241989            AKRON_000241997
                                                                                                        AKRON_000243690;           AKRON_000243691;
WAG-0993    8/22/2016   Email from Curry to Natko et al re CBS Visit to Akron, Ohio                     AKRON_000243705            AKRON_000243705
WAG-0994    3/19/2018   Brown Email to Ball et al re Opioid Overdoses                                   AKRON_000236205            AKRON_000236206
WAG-0995    11/5/1995   AFD CAD_D Stats Codes; excerpt of spreadsheet                                   AKRON_ 001121887           AKRON_ 001121887
WAG-0996   00/00/2018   AFD CAD Incidents; excerpt of spreadsheet                                       AKRON_ 001121886           AKRON_ 001121886
WAG-0997   00/00/2018   Akron Opiate Incidents Between 07/10/10 and 06/02/18                            AKRON_000004036            AKRON_000004036
WAG-0998    7/28/2016   Patient Care Report for Kapricia Henson-Morgan; Akron Fire Department EMS AKRON_000300387                  AKRON_000300387
WAG-0999    7/31/2016   Patient Care Report for Michael Farmer; Akron Fire Department EMS               AKRON_ 000300426           AKRON_ 000300426
WAG-1000   00/00/2017   2017 Budget Plan City of Akron, Ohio                                            AKRON_ 000003228           AKRON_000003558
WAG-1001    1/16/2017   Email from Natko to Twigg re December Dashboard                                 AKRON_ 000243847           AKRON_ 000243848




                                                                                                                        Page 25 of 26
                                               Case: 1:17-md-02804-DAP        Doc #: 2744 Filed: 10/07/19 28 of 29. PageID #: 422106
                                                                  In re: National Prescription Opioids Litigation - Walgreens' Trial Exhibit List



                                                                                                                                                                    Admission    Plaintiff   Defendants'                      Not
 Ex. No.     Date                                        Description                                          Beg Bates                     End Bates   901 Stip.     Stip.     Objections   Objections    Offered Admitted Admitted
WAG-1002    3/31/2017 Email from Karakis to Brown et al re Alternate Response Reponse Proposa          AKRON_000236587               AKRON_000236588
                      Email from Tucker to Brown re % of Non-Violent Safety Force calls related to
WAG-1003     3/8/2018 Opioid addiction and Mental Health                                               AKRON_000236377               AKRON_000236379
                      Summit County and City of Akron, Ohio Plaintiff's First Amended Responses
WAG-1004    8/13/2018 and Objections to Distributor Defendants' Third Set of Interrogatories
                      The City of Akron, Ohio Plaintiff's Second Supplemental Response and
                      Objections to Distributor Defendants' Interrogatory No. 18 Pursuant to the
WAG-1005   11/30/2018 Court's November 21, 2018 Order
                      Third Amended Notice of Videotaped 30(b)(6) Deposition of the County of
WAG-1006    1/11/2019 Cuyahoga
                      Plaintiffs the County Cuyahoga, Ohio and State of Ohio Ex Rel, Prosecuting
                      Attorney of Cuyahoga County Michael C. O'Malley's Amended Respnses to the
                      Manufacturer Defendants' and National Retail Pharmcy Defendants' First Set of
WAG-1007    11/2/2018 Interrogatories
                      Plaintiffs the City of Cleveland, County of Cuyahoga, County of Sumit and City
                      of Akron's Supplemental Amended Responses and Objections to the
                      Manufacturer Defendants' First Set of Interrogatories Submitted Pursuant to
WAG-1008   12/31/2018 Discovery Ruling No. 13
WAG-1009   00/00/0000 Handwritten Notes
WAG-1010   00/00/0000 Handwritten Notes
WAG-1011    2/21/2013 Email from Droz re Dr. Gilson's Project                                          CUYAH_001709118               CUYAH_001709119
WAG-1012     3/2/2014 The Cuyahoga County Heroin Epidemic Abstract
WAG-1013   00/00/0000 Overdose Deaths in Cuyahoga County Slides                                        CUYAH_001397330               CUYAH_001397330
                      Opioid Crisis Response: Examining Overdose Deaths at Cuyahog County
WAG-1014   00/00/0000 Medical Examiner's Office
                      Ohio's Prescription Drug Overdose Epidemic: Epidemiology, Contributing
WAG-1015    4/17/2014 Factors and Ongoing Prevention Efforts                                           CUYAH_001547662               CUYAH_001547725
WAG-1016   00/00/0000 Binder of Documents
WAG-1017    8/23/2017 Parma Police Department Report                                                   CLEVE_002372539               CLEVE_002372543




                                                                                                                          Page 26 of 26
Case: 1:17-md-02804-DAP Doc #: 2744 Filed: 10/07/19 29 of 29. PageID #: 422107



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 7th day of October, 2019, a notice of the foregoing has been

served via CM/ECF to all counsel of record.


                                              /s/ Kaspar J. Stoffelmayr
                                              Kaspar J. Stoffelmayr

                                              Counsel for Walgreen Co. and Walgreen
                                              Eastern Co.
